REPUBLIQUE DEMOCRATIQUE DU CONGO

Etablissements MOTEMA

Ministère de l'Environnement, Avenue Tangu, n°08
Conservation de la Nature et Tourisme Quartier Basoko (GB)
Direction Inventaire et Aménagement Forestier Commune de Ngaliema
Kinshasa

Concessions forestières
2411 et 25/11
Superficie Sous Aménagement MOTEMA

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2014-2017

Août 2013

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO - Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE .…......................... 4
INTRODUCTION.
1 CONTEXTE

1.1 Dénomination des concessions et de la SS,
1.2 Constitution d’une Superficie Sous Aménagement (SSA).
1.3 Présentation des Etablissements MOTEMA
14 Localisation des titres forestiers

1.5 Climat et géographie de la zone concernée.

1.6 Contexte socio-économique et contribution des Ets MOTEMA au développement local 11

1.7 Bref Historique des activités forestières passées sur le titre forestier … 12
1.7.1 Exploitation de la SSA MOTEMA .12
1.7.2 Transformation des grumes issues de la SSA . .15

2 PROCESSUS D’'AMENAGEMENT ET DE CERTIFICATION VOULU PAR LES

ETABLISSEMENTS MOTEMA 16

2.1 L'élaboration du plan d'aménagement de la Concession

2.2 Vers la certification de légalité et de gestion durable des activités des Ets MOTEMA.... 17
3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC ..…........................ 18

3.1 Programmation de l’exploitation forestière sur les 4 premières AAC

3.1.1 Modalités de gestion des Concessions forestières attribuées aux Ets MOTEMA
3.1.2 Localisation des 4 premières AAC.

3.1.3 Description des 4 AAC...

3.1.4 Evaluation de la ressource exploitable sur les 4 prochaines années

3.1.5 Infrastructures à créer.

u forestie

3.2 Règles d'intervention en mil

3.2.1 Description technique des opérations forestières.
3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l’environnement et la faune

3.2.3 Diverses mesures de gestion
PROGRAMME INDUSTRIEL DES ETS MOTEMA EN LIAISON AVEC CES CF
PROGRAMME SOCIAL RATTACHE A LA SSA MOTEMA

5.1 Mesures sociales concernant les ayants droit et les employés MOTEMA.

5.2 Modalités de financement des Clauses Sociales sur les 2 CF constituant la SSA

5.3 Bilan des Premières clauses signées

5.3.1 Concession 24/11 — accords avec les populations d'Eungu
5.3.2 Concession 25/11 — accords avec les populations de Bombomba

5.4 Evaluation des montants des ristournes disponibles en application du présent PG..…. 47

5.4.1 Concession 24/11 : quatre AAC réellement exploitées … …
5.4.2 Concession 25/11 : concession non exploitée sur les 4a années ‘du Plan de Gestion. .47

5.5 Amendements à apporter aux clauses sociales signées

5.5.1 Concession 24/1
5.5.2 Concession 25/1

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS.

Plan de Gestion

Page 2
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g

ET
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

6.1 Chronogramme de l’ensemble des activités
6.2 Programme d'exploitation, industriel et social
LISTE DES CARTES... cesse
LISTE DES TABLEAUX
LISTE DES FIGURES
LISTE DES ANNEXES.

Plan de Gestion

Page 3
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g

ETS
MOTEMA

Superficie Sous Aménagement MOTEMA RDC
Septembre 2013

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

EFIR

Ets MOTEMA
FRM

GPS

LI

MECNT

SSA

Assiettes Annuelles de Coupe

Blocs d'Aménagement Quinquennaux

Concession Forestière

Direction Inventaire et Aménagement Forestier

Diamètre Minimum d'Exploitabilité

Exploitation Forestière à Impact Réduit

Etablissement MOTEMA

FORET RESSOURCES MANAGEMENT

Global Positioning System (Système de positionnement par satellite)
Lettre d’Intention

Ministère de l'Environnement, Conservation de la Nature et Tourisme

Superficie Sous Aménagement

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

Plan de Gestion
Page 4
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

INTRODUCTION
Ce premier Plan de Gestion des Concessions 24/11 et 25/11, formant la Superficie Sous
Aménagement (SSA) Motema, a été rédigé dans le cadre du Projet d'Aménagement des concessions
forestières des Etablissements MOTEMA, conformément à l’Arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
du 11 août 2008 fixant les modèles des contrats de concession d'exploitation des produits forestiers et
des cahiers des charges y afférent.

Ce Plan de Gestion couvre la période allant de 2014 à 2017.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :

+ __ L'arrêté ministériel n°28/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d'autorisation d'exploitation forestière anticipée et au
cahier des charges provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de cette Garantie d’Approvisionnement est en
préparation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 5

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

1 CONTEXTE

1.1 DENOMINATION DES CONCESSIONS ET DE LA SSA

Les titres forestiers portent actuellement la référence du texte d'attribution de leur contrat forestier, soit
24/11 du 24 octobre 2011, abrégé en 24/11 et 25/11 du 24 octobre 2011, abrégé 25/11.

Dans la suite de ce document, les titres seront dénommés selon cette abréviation, soit CF 24/11 et
CF 25/11.

1.2 CONSTITUTION D’UNE SUPERFICIE SOUS AMENAGEMENT (SSA)

L'Arrêté Ministériel n°36/CAB/MIN/ECN-EF/2006 du 5 octobre 2006, article 5 donne la possibilité
d'aménager, de gérer et d'exploiter conjointement plusieurs concessions.

« Le Plan d'Aménagement est élaboré suivant les guides opérationnels dont le modèle est prévu par
l'article 2 du présent arrêté. Il porte sur une superficie sous aménagement correspondant soit à une
seule concession forestière soit à plusieurs concessions, lorsque celles-ci sont contiguës et relèvent
d'un même concessionnaire. »

Les deux titres forestiers attribués aux Etablissements MOTEMA sont contigus et répondent donc aux
conditionnalités fixées par le MECNT pour autoriser une gestion conjointe. Les Ets MOTEMA
souhaitent élaborer un Plan de Gestion unique pour les deux titres en y associant une Clause Sociale
par titre. Cette Superficie Sous Aménagement (SSA) prendra le nom de SSA MOTEMA, dénomination
utilisée dans la suite de ce document.

La préparation d’un Plan d'Aménagement portant sur plusieurs concessions implique que la rotation
d'aménagement et la planification des récoltes seront organisées sur l’ensemble de cette superficie et
non sur chaque concession, et que les concessions ne seront pas toutes ouvertes simultanément à
l'exploitation. Ainsi, les Blocs d'Aménagement Quinquennaux et les Assiettes Annuelles de Coupe
pourront être localisés sur une unique concession.

Il'est logique d'appliquer cette disposition dès le Plan de Gestion provisoire, document de planification
préalable au Plan d'Aménagement, indiquant notamment les quatre premières Assiettes Annuelles de
Coupe (Arrêté Ministériel n°23/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, annexe 1, article 10).

Les dispositions de l’article 14 de Arrêté ministériel n°28/CAB/MIN/ECNT/15/JEB/08 du 7 août 2008,
annexe 1, « Pendant la période précédant l'approbation du Plan d'Aménagement, le concessionnaire

exploite une seule assiette annuelle de coupe qui ne saurait être supérieure à 1/25" de la superficie
totale concédée. » s’appliqueront donc à l'échelle d’une Superficie Sous Aménagement. Ainsi, chaque
AAC couvrira une superficie proche du 1/25” de la superficie totale concédée de la SSA, et pourra
être localisée sur une ou deux concessions.

ème

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 6

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

D'un point de vue économique, cette solution de gestion conjointe de plusieurs concessions s'impose
pour MOTEMA pour permettre de mettre en œuvre un chantier de dimension suffisante.
L'aménagement séparé des différentes concessions impliquerait l'ouverture d’un chantier sur
chacune, chantier de dimension insuffisante pour atteindre le seuil de rentabilité d'une unité de
production forestière. D'autre part, l'ouverture à l'exploitation de la CF 25/11 nécessite des
investissements, notamment pour la réhabilitation de la route d'accès et la création d'une base-vie, et
de ce fait elle n’est pas faisable à court terme.

D'un point de vue environnemental, cette solution est favorable aux populations de grands
mammifères dans la mesure où elle permet de concentrer les sites d'intervention.

D'un point de vue social, une Clause Sociale sera négociée pour chaque titre forestier. Une avance
sera versée sur le Fonds de Développement alimenté par la production future de la CF 25/11, qui ne
sera pas exploitée au cours des 4 années de mise en œuvre du Plan de Gestion.

Concessions déclarées convertibles
2011

Cahiers des charges provisoires par concession Plan de gestion de la SSA
Maximum
4ans | Clause relatives aux infrastructures
Î
Contrat de concession forestière
Sans Cahiers des charges définitifs
5ans Cahiersdes charges définitifs Fndnémement
actualisés

Cahiers des charges définitifs

Sans

actualisés

Figure 1 : Calendrier d'élaboration des différents documents relatifs aux titres forestiers

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 7

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

1.3 PRESENTATION DES ETABLISSEMENTS MOTEMA

Les Etablissements MOTEMA sont une entreprise de droit congolais créée le 4 mars 2005. Son seul
objet est l'exploitation industrielle de bois.

Elle a reçu deux Lettres d'intention n°36/03 et 37/03 qui ont été converties respectivement en contrats
de concession forestière n°24/11 et 25/11.

Tableau 1 : Contrats de Concession forestière attribués aux Etablissements MOTEMA

: h N° Contrat de Superficie Contrat
Concessions Province à
Concession (ha)
Lingondju Équateur 24/11 179 473 ha
Boloka Équateur 25/11 210 247 ha

Depuis lors les activités n'ont pas véritablement commencé, car uniquement 200 m° de bois de
Wenge ont été exploités dans la CF 24/11. Ils ont été sciés sur place à l’aide de deux scies mobiles
de type Lucas Mill. Les sciages ont ensuite été vendus au niveau de Kinshasa sur le marché local.

1.4 LOCALISATION DES TITRES FORESTIERS

Les deux Concessions sont limitrophes et situées au centre de la République Démocratique du Congo
dans la cuvette centrale, dans le sud de la Province de l'Equateur. Elles s'inscrivent entre la
route Belondo-Elinda au Nord et les rivières Yutu et Momboyo pour la CF 24/11 et entre la rivière
Moboyo au Nord, la route Boyera-Befili à l'Ouest, la limite de Province de l’'Equateur au Sud, la limite
de Territoire d’Igende et la rivière Lokolo à l'Est.

Ce massif forestier s'étend entre les latitudes 0°20' et 1°22’ Sud et les longitudes 19°20/ et 19°53’ Est
(Carte 1).

Sur le plan administratif, ces Concessions sont situées dans :

CF 24/1 CF 25/11
Province Équateur
District Équateur
Territoire Ingende
Secteur Eungu ; Duali Duali

Plan de Gestion

Page 8
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g

Tr

ETS République Démocratique du Congo

MOTEMA Carte 1 : Localisation de la SSA MOTEMA Ras

0°300"#950000

9900000

100

9850000

173008

19°00"E 300000 19°30'0"E 350000 20°00"E 400000

Ingende # ke # e ÿ
146 ù à à Mbandäka
, / < ? L-]

#5: É / Equateur

Basankusu @

Boende

Thongo

3003950000

CEA /i à
Bingonaju . ë Ÿ Bañdündu

s è Ra

#

Carte du pays au
1:32 485 000 ème

L Carte des concessions au
17% F- À 1:5 403 000 ème

L_
e
9900000

Carte de Ligondju au

$ à 4 CF 25/11 1 : 600 000 ème

r ”

100S

à d : C2 Limite de la concession

| : @ Chantier forestier de Lingondju

F.

Chef-lieu de Province

© Chef-lieu de District

/\  Chef-lieu de Territoire

Coordonnées géographique : ellipsoïde WGS1984 (+)
Coordonées projetées : UTM 34 N (X)

9850000

Fond de carte : - images satellitales Landsat 7, bandes 4, 5 et 7
(Images Path 180 Raw 60 (26/01/01) et Path 180 Raw 61 (18/06/86) et
0 10 N 20 30 km Landsat 8, bandes 5, 6 et 7 (Images Path 179 Raw 60 (2013) et
Path 179 Raw 61 (2013))
_ = - Modis CENAFR (carte concessions). FRM. août 2013
1900 300000 1830 350000 2000E 400000 Limites de concessions d'après les textes de contrat aoû

1°300"S

ETS Superficie Sous Aménagement MOTEMA

RDC
MOTEMA Septembre 2013

La Concession 24/11 est attribuée aux Etablissements MOTEMA par la « Lettre d'intention convention
n°36/CAB/MIN/AFF-ET/03 du 26 mars 2003». Elle a été jugée convertible par décision du
gouvernement le 29 janvier 2011. Cette Lettre d’Intention a été convertie en Concession forestière

suite à la signature du Contrat 24/11 du 24 octobre 2011 (Annexe 1). La superficie officielle est de
179 473 ha!.

La Concession 25/11 est attribuée aux Etablissements MOTEMA par la « Lettre d'intention convention
n°37/CAB/MIN/AFF-ET/03 du 26 mars 2003». Elle a été jugée convertible par décision du
gouvernement le 29 janvier 2011. Cette Lettre d’Intention a été convertie en Concession forestière
suite à la signature du Contrat 25/11 du 24 octobre 2011 (Annexe 2Annexe 1). La superficie officielle
est de 210 247 ha.

La superficie officielle de la SSA est donc de 389 720 ha.

1.5 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

La SSA se situe au sein de la cuvette centrale du Bassin du Congo. Cela correspond à l’une des
zones les plus humides de la région.

La station météorologique d’Inongo, située à 150 km au Sud de la SSA, indique une pluviométrie
annuelle moyenne de 2 100 mm/an et celle de Boende, située à 130 km au Nord Ouest, indique
2000 mm/an. On observe sur les deux sites, même si cela est moins marqué à Boende, une
diminution de la pluviométrie en janvier et en juin-juillet, et un pic de la pluviométrie en novembre.
Mais en règle générale, la saison sèche est peu marquée, car la pluviométrie minimale est de
50 mm/mois.

Précipitation (mm/mois)
8 à

8

°

8

Inongo Boende

8

Précipitation (mm/moi)
8

8

jen fév mar avr mai juin juil aout sept oct nov dec jen

Figure 2 : Pluviométrie moyenne des stations météorologiques proches de la SSA

Données des stations d'Inongo entre 1951 et 1990 et de Boende entre 1930-1988

? Les travaux de stratification préliminaire évoqués au $ 3.1.1 font ressortir une surface utile de respectivement
66 557 ha et 72 644 ha.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 10

Tr

fév mar avr mai juin juil aout sept oct nov dec
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Les deux Concessions sont traversées par de nombreuses rivières fortement marécageuses?. Cette
contrainte devra être prise en compte dans la planification de l'exploitation et surtout celle de
l'implantation des routes, de manière à privilégier les tracés sur les crêtes et à limiter le nombre de
franchissements de cours d’eau.

1.6 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DES ETS MOTEMA AU
DEVELOPPEMENT LOCAL

La SSA est située sur le territoire de cinq Groupements : Besombo, Boangi, Indjolu, Bombomba et
lyonda.

Provinc

Equateur
Gouverneur de Province
Mbandaka

Légende:
Equateur
Commissaire de district Entité administrati

Basankusu
Dénomination

Autorité administrative et /
ou coutumière
Chef lieu

Ingende
Administrateur du Territoire
Ingende

Secteur

Duali
Chef de Secteur

Eungu
Chef de Secteur

Groupement

Groupement Groupement

Iyonda
Chef de Groupement

Besombo
Chef de Groupement

Boangi
Chef de Groupement

Indjolu
Chef de Groupement

Bombomba
Chef de Groupement

Figure 3 : Organisation administrative du territoire couvert par la SSA Motema

La carte en Annexe 3 est la carte administrative des Groupements du territoire d’Ingende.

La densité de population dans la région serait inférieure à 10 habitants/«km? (selon ESRI, Gridd
population of the world).

? Les travaux de stratification préliminaire évoqués au $ 3.1.1 font ressortir une surface marécageuse de
respectivement 100 181 ha et 127 231 ha, soit 59% de la surface totale de la SSA.

ei si Plan de Gestion Page 11
RSS) couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Les habitants sont principalement de l’ethnie des Mongos.

L'étude socio-économique réalisée pour l’élaboration du Plan d'Aménagement permettra de :

+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière d'accords concernant la clause sociale du cahier des
charges de la concession ;

+ connaître leurs pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer).

On peut de façon générale préciser que cette population souffre d’un fort enclavement, avec un déficit
des services publics (écoles délabrées, dispensaires non approvisionnés, routes non entretenues et
non carrossables), mais que l'installation des Etablissements MOTEMA permettra de réduire les
impacts.

A ce jour, les Etablissements MOTEMA ont signé avec les populations du Secteur Eungu le premier
accord constituant les clauses sociales du Contrat de concession pour la CF 24/11 et avec le
Groupement de Bombomba pour la CF 25/11, mais aucune des demandes n’a encore été réalisée car
le chantier n’a pas encore été ouvert.

1.7 BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LE TITRE
FORESTIER

1.7.1 Exploitation de la SSA MOTEMA

La Concession 24/11 est vierge de toute exploitation industrielle par une autre société que les
Etablissements MOTEMA. Des exploitations artisanales ont pris place au sein de la Concession. Ces
exploitations sont de deux types :

+ __ des exploitations artisanales ont eu lieu près des villages Efuto, Ikindatoi et Bombomba touchant
l'ensemble des essences commerciales, mais de façon extensive sur une surface approximative
de 4 300 ha;

+ des exploitations que l’on peut presque qualifier de semi-industrielles près du village Lingondju,
mais seul le Wenge a été prélevé de façon intensive.

De plus, lors du travail de pré-stratification, 19 447 ha de forêt dégradée ont été identifiés. Il est
probable qu’une exploitation artisanale extensive ait aussi eu lieu dans ces zones.

L'étendue exacte, la date et le niveau d'exploitation artisanale de ces zones n’est pas connu, et aucun
chiffre de production n’est disponible.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 12

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

La production semi-industrielle est estimée à environ 200 m° de Wenge pour une superficie d'environ
1 250 ha, soit environ 0,16 m°/ha.

La Concession 25/11 est vierge de toute exploitation industrielle, mais lors du travail de pré-
stratification, 21 069 ha de forêt dégradée ont été identifiés. Il est probable qu'une exploitation
artisanale extensive ait aussi eu lieu dans ces zones.

L'étendue exacte, la date et le niveau d'exploitation artisanale de ces zones n’est pas connu, et aucun
chiffre de production n’est disponible.

La Carte 2 reprend les positions approximatives de ces exploitations. Le travail d'inventaire
d'aménagement permettra de déterminer au mieux les zones exploitées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 13

Tr

9 960 000

9 940 000

9 920 000

9 900 000

9 880 000

9 860 000

Ets
MOTEMA

300 000

République Démocratique du Congo

Anciennes exploitations FRET

SSA MOTEMA

1 RESSOURCES
MANAGEMENT

340 000 360 000

+

lnkengo 7 NBoKÜku bolong
|_Ç Lokendola

Bossa
Bompondo

=

lkelemba-Batua 7 boond

Bondiindji
Isako,
DJ

\Boyerai
Boeñde

Bosuka

Lingondju
{à de, Chantier
«:

0

|
FRM, août 2013

aN 8 12 km

=
Nesambola

lfuta-Befili

Befili

_(
T À

1lolondo
Bolgndo
=

Ikindato\ HS Bokolongo

N

nÉonga Itindat
Boeñjola
Bängonda

Imbongä
2 \ Bonkake

K

Type d'exploitation

Exploitation semi industrielle des Wenges

Exploitation artisanale toutes essences

Forêt dégradée, exploitation artisanale probable

routier existant

Route d'intérêt agricole à rénover
Route d'intérêt agricole

Piste pédestre

Limite des Concessions

Village

Rèseau hydrographique

T
300 000

340 000 360 000

9 960 000

9 940 000

9 920 000

9 900 000

9 880 000

9 860 000
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

La rivière Momboyo, rivière limitrophe des deux Concessions, permet l'évacuation des bois vers le
fleuve Congo puis Kinshasa.

Le niveau des eaux est assez variable au cours de l’année. Au cours des saisons les plus « sèches »,
le niveau ne permettra pas de faire circuler des barges chargées à pleine capacité, voire interdira leur
circulation. Cela implique un stockage jusqu’à plusieurs mois sur le parc intermédiaire de Lingondju.

En saison humide, lorsque les barges circulent normalement, la descente vers Kinshasa pourra être
longue, augmentant d'autant le coût de transport.

Ces deux éléments pourront inciter les Etablissements MOTEMA à limiter la diversification des
essences récoltées. En effet, elle pourra n'exploiter que les essences assurant une rentabilité
économique élevée et les moins fragiles, qui peuvent être stockées sans dommage sur le parc des
chantiers. Une étude économique devra être menée pour faire la liste de ces essences.

1.7.2 Transformation des grumes issues de la SSA

Les Etablissements MOTEMA n'ont pas la capacité à court terme de développer une usine de sciage
propre. Ils chercheront donc un partenariat avec une ou des scieries industrielles implantées en RDC.
Dans ce cadre, les Ets MOTEMA s'engagent à respecter le quota de 30% de grumes exportées.

De plus, les Etablissements MOTEMA mettront en place une scie mobile sur le chantier pour répondre
aux besoins du chantier et des populations locales au travers des clauses sociales.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 15

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LES
ETABLISSEMENTS MOTEMA

2.1 L'ELABORATION DU PLAN D'AMENAGEMENT DE LA CONCESSION

La décision du gouvernement du 29 janvier 2011 a déclaré convertible les Lettres d’Intension 36/03 et
37/03. Les premiers accords constituant les Clauses Sociales ont été signés le 11 août 2011 avec les
populations du Secteur Eungu et avec le Groupement Bombomba, ce qui a permis de signer les
Contrats de Concession forestière n°24/11 et n°25/11. Les Etablissements MOTEMA peuvent donc
désormais initier le projet d'aménagement de leurs concessions et disposeront pour ce faire d’un délai
de 4 ans à compter du 24 octobre 2011, délai qui pourra être prolongé d’un an avec accord de
l'administration.

Pour conduire cette activité nouvelle de gestion forestière, les Etablissements MOTEMA ont signé en
juin 2013 un contrat d'appui technique avec le bureau d'étude FORET RESSOURCES
MANAGEMENT (FRM), leader dans ce domaine en Afrique Centrale.

Les méthodes de travail employées par la Cellule Aménagement MOTEMA seront décrites dans :
+ __le Protocole d’Inventaire d'Aménagement ;

+ __le Protocole des Etudes Socio-économiques.

Ces méthodologies de travail répondront aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

+ aux normes de stratification forestière ;

+ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Au niveau de la SSA MOTEMA, les différentes étapes à conduire pour sa mise sous gestion durable
sont les suivantes :

+ Dépôt auprès du MECNT du présent Plan de Gestion, incluant la pré-stratification, troisième
trimestre 2013 ;

+ Dépôt du plan de sondage d'inventaire d'aménagement de la SSA, troisième trimestre 2013 ;

+ Réalisation des diagnostics socio-économiques sur la zone d’emprise de la Garantie
d’Approvisionnement, deuxième semestre 2013 à deuxième semestre 2014 ;

+ Réalisation de l'inventaire d'aménagement forestier, deuxième semestre 2013 à deuxième
semestre 2014 ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 16

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

+ Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, la planification des travaux de terrain, la stratification de l'occupation
du sol..., entre 2013 et 2014 ;

+ Dépôt des rapports techniques auprès du MECNT (rapports d'inventaire d'aménagement et
d’études socio-économiques), deuxième semestre 2014 ;

+ Dépôt du Plan d'Aménagement auprès du MECNT, en 2015, en vue d'une entrée en vigueur
(pour la partie concernant la planification d'exploitation) au début 2016 ;

+ __ Mise en œuvre du Plan d'Aménagement dès l'adoption de celui-ci : préparation et mise en œuvre
des documents de gestion (Plans de Gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES DES ETS MOTEMA

Les Etablissements MOTEMA ont la volonté de s’insérer dans une démarche de certification de leurs
productions, afin de valoriser sur les marchés les importants efforts consentis en matière de gestion
durable des forêts qui lui sont concédées.

L'obtention de ce certificat se fera par étapes successives au cours de la préparation du Plan
d'Aménagement, puis de son application. En effet, le Plan d'Aménagement est un élément
fondamental en vue de la mise en conformité avec les standards de certification.

Mais, dans un premier temps, les Ets MOTEMA respecteront les exigences du Règlement Bois de
l'Union Européenne, ce qui permettra l'exportation vers les pays européens.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 17

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1 PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
AAC

3.1.1 Modalités de gestion des Concessions forestières attribuées aux Ets MOTEMA

La SSA MOTEMA, constituant une unité de gestion forestière et correspondant à un chantier unique,
est composée de deux titres forestiers, ceux-ci entreront en exploitation successivement et non
conjointement. Ainsi, la CF 25/11 ne sera pas exploitée en début de rotation, aucune production ne
sera dégagée sur ce titre forestier et le Fonds de Développement ne sera pas alimenté.

Les réalisations de la Clause Sociale du Cahier des Charges pour la CF 25/11 non parcourue en
exploitation durant les 4 années de mise en œuvre du Plan de Gestion seront financées par une
avance sur les ristournes à verser, ristourne évaluée sur la production future à réaliser sur 4 Assiettes
Annuelles de Coupe théoriques. Ces Assiettes Annuelles de Coupe théoriques sont dimensionnées
de manière à couvrir 4/25° de la superficie utile de la 25/11.

Dans ces conditions, afin de satisfaire à l'obligation de signature d'un accord constituant la Clause
Sociale du Cahier des Charges sur chacune des concessions, les modalités pratiques proposées de
préparation et de financement des Clauses Sociales sont les suivantes, en conformité avec les
dispositions l'Arrêté Ministériel n°23/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010 (cf. Figure 9, p.44) :

+ __ Dès à présent, une évaluation des superficies à passer en coupe durant les 4 années de mise en
œuvre du Plan de Gestion sera faite. Seront mesurées les superficies réellement exploitées sur
les CF devant être parcourues en exploitation sur la période (cf. 3.1.1) ou, pour la CF 25/11 les
superficies théoriques correspondant à 4/25° de la superficie utile de la CF ;

+ Sur la base de ces superficies, une évaluation de la production théorique et/ou réelle sera faite, en
s'appuyant sur des données disponibles de ressource forestière sur chaque CF ;

+ Une évaluation du montant des ristournes alimentant le Fonds de Développement sera faite sur la
base des négociations conduites pour la signature de la Clause Sociale et des principes édictés
par l’Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010 et rappelés ci-dessus et
de la production ainsi évaluée ;

+ Sur la CF exploitée au cours des 4 premières années, un avenant à la Clause Sociale provisoire
sera négociée et signée avec les communautés locales concernées par le début de l'exploitation,
pour un montant correspondant à la ristourne totale évaluée sur la base des volumes de bois
prélevés sur la partie des 4 AAC réelles contenue dans la CF ;

+ Sur la CF 25/11 non exploitée en début de rotation (sur les 4 premières années), un avenant à la
Clause Sociale provisoire sera négociée et signée avec les communautés locales concernées par
le début théorique de l'exploitation, pour un montant correspondant à une avance perçue sur la
ristourne totale évaluée sur la base des volumes de bois prélevé sur les 4 AAC théoriques ;

+ Dès la première année de production, qui pourra ou non être la première année d'exécution du
contrat, le Fonds de Développement sera alimenté en fonction des productions réellement
réalisées, déduction faite d'un remboursement échelonné de l'avance réalisée initialement ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 18

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

+ Les infrastructures sociales pourront chaque année être financées en fonction des montants
disponibles sur les Fonds de Développement.

Ainsi dans le cas de la SSA MOTEMA, chaque Concession est différente :

e LaCF 24/11:
Elle sera parcourue par l'exploitation lors de la mise en œuvre ce Plan de Gestion sur une surface
équivalente au 4/25° de la surface utile des deux concessions réunies. L'accord pour les Clauses
Sociales se basera donc sur le volume réellement exploité sur ces AAC.

+ laCF 25/11:
Elle ne sera pas parcourue par l'exploitation durant la mise en œuvre de ce Plan de Gestion. L'accord
pour les Clauses Sociales se basera donc sur une surface théorique des AAC de cette concession et
un volume équivalent à celui qui aurait été exploité sur cette concession si elle avait été exploitée au
cours des 4 prochaines années.

Les modalités détaillées de signature et de financement de accords constituant les Clauses Sociales
dans le cas particulier de la CF 25/11 non concernée par l'exploitation durant la mise en œuvre du
Plan de gestion, sont expliquées en 5.3.

Ainsi, la disposition prévue ici concernant la Clause Sociale du Cahier des Charges permettra de
répondre aux attentes sociales sur chaque concession.

Cette solution est en adéquation avec le cadre légal et règlementaire prévu :

+ Signature d’un Cahier des Charges et de sa Clause Sociale pour chaque titre forestier, qu'il soit
exploité ou non exploité ;

+ __ Préfinancement initial correspondant à une avance sur le montant à verser sur les volumes
produits sur 4 Assiettes Annuelles de Coupe ;

+ Abondement du Fonds par le concessionnaire en fonction de la production réalisée chaque année
sur chaque titre forestier.

3.1.2 Localisation des 4 premières AAC

Ce Plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2014 à 2017. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2016 (cf. 2.1), il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées d'ici là et de l'analyse des études techniques réalisées.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et
rendra caduque le présent Plan de Gestion. Le premier BAQ est prévu pour couvrir la période
2016-2020 et il sera alors associé à la signature d’une clause sociale couvrant cette même période de
5 ans.

Dans la mesure du possible et en fonction des résultats des différentes études, le premier BAQ
intégrera la ou les AAC non exploitées de ce Plan de Gestion.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 19

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

En tout état de cause, les Etablissements MOTEMA s'engagent à honorer les engagements pris dans
le cahier des charges provisoires.

3.1.2.1 Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la concession (série
de production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2013 par FRM et les Etablissements MOTEMA. Le rapport de pré-
stratification est joint en Annexe 4 de ce Plan de Gestion, on y trouve la carte de pré-stratification qui
se rattache au Tableau 2.

La surface utile retenue est de 139 293 hectares.

Tableau 2 : Résultat de la pré-stratification de la SSA MOTEMA

Surlace | à Surface | à Surface | 4
Types d'occupation du sol 241 la CE 25/1 le CF SsA tt "
(ha) ° (ha) è ha) o

Superficie totale 178 943 209 620 388 564

Forêt utile (estimation brute 66 650 37% 72 643 35% 139 293 36%

provisoire)
dont Forêt de terre ferme 47 564| 27% 53 475| 26% 101 039| 26%
Forêt de terre ferme dégradée 19 086| 11% 19168| 9% 38 254 10%
Forêt non-utile 112 294 63% 136 977 65% 249 271 64%

dont Zones marécageuses 100 181| 56% 127 321| 61% 227 502 59%

Zones anthropisées 11897) 7% 9090! 4% 20 987 5%

Eaux libres 215! 0% 566| 0% 781 0%

3.1.2.2 Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°28/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et du cahier des
charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie utile de la SSA, soit 5 572 ha de surface utile (139 293 divisé par 25).

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des BAQ tels qu'ils seront définis dans le Plan d'Aménagement. Les principes de
découpage sont les suivants :

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 20

ETS Superficie Sous Aménagement MOTEMA RDC

MOTEMA

Septembre 2013

le découpage s’est appuyé autant que possible sur des limites naturelles et les routes déjà
construites. Quand il était impossible de s'appuyer sur des limites naturelles, les limites sont des
lignes droites afin de faciliter la délimitation sur le terrain ;

le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives ;

un écart de 5% sur la superficie totale a été toléré entre la plus grande et de la plus petite des
AAC.

3.1.3 Description des 4 AAC

3.1.3.1 Justification de l'implantation des 4 AAC

Tenant compte de ce qui précède, les 4 premières AAC ont été implantées dans le Sud-Est de la
CF 24/11 et ce:

dans une zone proche de l'implantation de la nouvelle base-vie ;

selon une logique d'exploitation en adéquation avec les projets routiers et l’ordre de parcours des
superficies de la concession (d'est en ouest) ;

prend en compte le Secteur avec qui les Ets MOTEMA ont déjà négociés la clause sociale du
cahier des charges (Secteur Eungu).

3.1.3.2 Surface des 4 AAC sur la SSA

Le Tableau 3 donne les superficies des AAC et la Carte 3 leur localisation.

Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie Superficie non productive (ha)
totale du Superficie
AAC territoire Surface Surface sus +otal productive
délimité marécageuse | anthropisée | "°"êt otale (ha)
(ha) inaccessible
1 (2014) 14 586 6 866 1 906 322 9 094 5491
2(2015) 19 986 14 501 0 0 14 501 5485
3 (2016) 35 972 27 835 1 796 723 30 354 5618
4 (2017) 18 990 11 816 1405 96 13 317 5 674
Moyenne 22 384 15 254 1277 285 16816 5 567
Somme 89 534 61 018 5 107 1141 67 266 22 268

Conformément au Guide Opérationnel ayant trait au canevas du plan de Gestion Quinquennal, le

découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Sg-S
Ecart = x 100

Avec: Sg: superficie de la plus grande AAC

Sp : superficie de la plus petite AAC

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 21
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Si on applique cette formule dans le cas présent on obtient :

_ 5674-5485

Ecart 5485

X 100 =3,4%

On obtient donc un écart de 3,4 %, ce qui est inférieur à la tolérance de 5%.

3.1.3.3 Implantation des 4 AAC réelles sur l'AAC 24/11
La Carte 4 localise les 4 AAC ainsi que le réseau routier prévisionnel pour l'évacuation des bois.
Le Tableau 4 donne les coordonnées géographiques de quelques points remarquables permettant de
délimiter les 4 AAC sur les segments naturels de la limite.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 22

Tr

9 950 000

9 930 000

9 920 000

ETS
MOTEMA

320 000

330 000

République Démocratique du Congo

320 000

Bel à

Assiette Annuelle de Coupe 2014 à 2017 @) rassources
SSA MOTEMA CEE MANAGEMENT
340 000 350 000 360 000 370 000 880 000
&Z IS TPS TK 7
D Pa € À À es Assiette Annuelle de Coupe
Z D V7 | AAC 1 - 2014 8
LD DE LS
LEA ZZ La | AAC2-2015 3
o
4 7, 7 HN AAC 3-2016
2
| AAC4-2017
[a | Limite des Concessions
VD » À Surface non productive
ZA NK Zone anthopisée en 2013 8
< 2 ZZA Forêt marécageuse ou inacessible FE
© Village °
Réseau routier existant
=—— Route d'intérêt agricole à rénover
Lingon — Route d'intérêt agricole
=—— Piste d'exploitation à rénover 8
=— Piste pédestre F8
Réseau hydrographique °
ml D É
AN von
ETTHET Sierre non produeive al Swerie
mc | ere | Surace | Sutece [surtt] LU | Preuve
délimité (ma [merécageuse| amthropisée | inacessibe ha) 8
1 (2014) 14 586 6 866 1 906 322 9 094 5491 e
2 (2015) 19 986 74507 D ü 74 507 545 |[+-o
3 (2016) 35 972 27 835 1796 723 30 354 5618 S
4 (2017) 18 990 11816 7405 96 13317 5674 ®
Moyenne 22 384 15254 127 285 16816 5 567
Somme 89534 61018 5107 1141 67266 22 268
JS
W/, 77 nd FRM, septembre 2013
(OLDO) À

330 000

360 000

U
370 000 380 000
9 950 000

e
8
8
8
ë
o

9 930 000

9 920 000

ETS Carte d’exploitation prévisionnelle 2014-2017

MOTEMA

330 000 340

000

République Démocratique du Congo

SSA MOTEMA

350 000 360 000

} RESSOURCES

+. MANAGEMENT

370 000 380 000
1

À

LTD :

LÉ

Lokondolo
ela-MoKe’
BO1OKa’

Bolka —

T
330 000

NS LY Réseau routier existant
7
L

=— Route d'intérêt agricole

360 000

=—— Piste pédestre
Projet routier

Route permanente
== Piste principale

== Piste secondaire

AAC 1 - 2014

J
| AAC2-2015

AAC 3 - 2016

| AAC4-2017

Surface non productive

@ Point de repère des AAC
SE Limite des Concessions

© Village

Réseau hydrographique

— Route d'intérêt agricole à rénover

Assiette Annuelle de Coupe

NN Zone anthopisée en 2013
ZZA Forêt marécageuse ou inacessible

9 950 000

9 940 000

2)

ikindatoit}

& Bol
SF) NX

olongo FRM, septembre 2013

370 000 380 000

9 930 000

9 920 000
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Tableau 4 : Points remarquables permettant la délimitation des 4 AAC

Système projeté Système non projet
points UTM 34S (WGS 1984)
principaux | Longitude (X) | Latitude (y) Longitude (X) Latitude (Y)
Mètre Mètre Degré | Minute | Seconde Degré | Minute | Seconde
A 368 588 9 929 851 19 49 8,551 |E 0 38 4,301 S
B 366 104 9 935 887 19 47 48,269 |E 0 34 47,704 | S
C 355 362 9 936 447 19 42 0,804 |E 0 34 29,415 | S
D 355 339 9 933 294 19 42 0,026 |E 0 36 12,076 | S
E 357 819 9 930 707 19 13 20,230 |E 0 37 36,34 | S
F 359 466 9 930 715 19 44 13,504 |E 0 37 36,079 | S
G 353 869 9 936 447 19 41 12,516 |E 0 34 29,404 | S
H 351 777 9 935 474 19 40 4,482 |E 0 35 1,046 | S
l 350 659 9 940 561 19 39 28,709 |E 0 32 15,419 | S

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel
n°36/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

L'exploitation pourra donc se poursuivre pour le compte de l’année qui suit immédiatement l'année
d'ouverture. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée deux ans
après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.1.3.4 Superficie et localisation des 4 premières AAC théorique du CF 25/11

Comme expliqué en 3.1.1, la CF 25/11 ne fera l'objet d'aucune exploitation durant la période de mise
en œuvre de ce Plan de Gestion. Pour autant, une Clause Sociale est signée avec la communauté du
Groupement Bombomba, dont le territoire coutumier couvre la totalité de la Concession, les
réalisations en seront financées par une avance sur les ristournes à verser sur les volumes de bois
prélevés sur 4 AAC théoriques.

La surface utile de la CF 25/11 étant évaluée à 72 644 ha selon le Tableau 2, la surface des 4 AAC
théoriques est de 11 619 ha (4/25 x 72 644).

Même si cela n’a aucune conséquence, car le terroir d’un seul Groupement recouvre cette
concession, une carte des AAC théoriques est donnée en Carte 5.

Plan de Gestion

Page 25
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g

ET

9 910 000

ETS
MOTEMA

République Démocratique du Congo

j] FORET
AAC théoriques sur la CF 25/11 (3 oise

340 000

SSA MOTEMA

x a
N D Æ 674
HE 522 F7
D) 4 TT 4
D)
1) 2 Tes
7) / Somme _ | 31431

LANESN

2°

ue

7

CE 2
À
%

722

D A 4 Km suc 3 2016
É 2 AAC 4 - 2017
< re 7 D

Z 7 a térét car
Z y LL 7 — Route d'intérêt agricole
D AZ

Superficie non productive (ha) | suporticie
urisce | Suace | Sutace [euatetort qu | Poducive
romiare | Sutsee | Surace | suaee [untetod]

À

Z

nnuelle de Coupe
AAC 1 - 2014
AAC 2 - 2015

Limite des Concessi ions

Surf.
Zone anthopisée en 2013
Forêt marécageuse
© Village
Réseau routier existant

— Route d'intérêt agricole à rénover

8
8
e
8

urface non productive F8
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3.1.4 Evaluation de la ressource exploitable sur les 4 prochaines années

3.1.4.1 Prévisions de récolte sur les 4 AAC

Les Etablissements MOTEMA n'ayant pas commencé l'exploitation, aucun inventaire d'exploitation n’a
encore été mené.

Deux inventaires d’allocation ont été faits par le SPIAF dans des zones proches de la Concession. La
SSA MOTEMA se trouvant à égale distance de ces deux inventaires, on peut considérer que le
peuplement de la Concession correspond à une moyenne des deux.

Le Tableau 5 reprend les résultats de ces 2 inventaires et la moyenne de leurs résultats. Le protocole
de ces inventaires permet d'obtenir le volume brut de tiges de plus de 62,5 cm, tiges qui ne sont pas
toujours exploitables (essences dont le DME est égale à 80 cm). Les Etablissements MOTEMA ont
donc attribué des coefficients permettant à chaque essence pour calculer le volume net exploitable.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 27

Tr

Superficie Sous Aménagement MOTEMA

ETS
MOTEMA Septembre 2013 RDC
Tableau 5 : Données d'inventaire utilisées par les Etablissements MOTEMA pour évaluer la ressource
Résultats d'inventaire Volume brut % des tiges Volume brut » Volume net
Re Met ie 2 Coefficient de | exploitable à
Valeur DME Volume brut supérieur à supérieur à supérieures au | supérieur au DME | PRESS | mettons rtenu
62,5cm (m°/ha) 62,5cm (m°/ha) DME {m°/ha) réco

(m°/ha)

Origine de 1 Inventaire | Inventaire v à Prise en compte Prise en

née | Administration | SOFORMA / | FORESCOM 2 entaires du diamètre de compte du
MONKOTO | /ISONGO coupe volume net

Acajou 80 0,10 0,00 0,05 80% 0,04 60% 0,024

Bossé clair 60 0,12 0,96 0,54 100% 0,54 65% 0,351

Iroko 80 0,09 0,00 0,05 80% 0,036 60% 0,022

Padouk 60 2,52 1,40 1,96 100% 1,96 25% 0,490

Sapelli 80 0,23 0,00 0,12 80% 0,092 65% 0,060

Tiama 80 0,61 0,73 0,67 80% 0,536 60% 0,322

Wenge 60 0,00 3,48 1,74 100% 1,74 60% 1,044

Total 3,67 6,57 5,12 4,94 2,312

Plan de Gestion Page 28

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Il a ensuite été calculé le volume potentiel total et annuel pour chaque essence, en se basant sur une
surface utile exploitable donnée dans le Tableau 3 (Voir Tableau 6). Cela donne environ
51 484 m° grumes exploitables sur quatre ans.

Tableau 6 : Estimation du volume total et annuel récoltable sur les AAC réelles

Volume net Volume exploitable (m° net)
exploitable
prévisionnel
Essence (ms netiha) AAC 1 AAC 2 AAC 3 AAC 4 Total
D utile 5491 5485 5618 5 674 22 268
Acajou 0,024 132 132 135 136 534
Bossé clair 0,351 1 927 1925 1 972 1 992 7816
Iroko 0,0216 119 118 121 123 481
Padouk 0,49 2691 2688 2753] 2780| 1001
Sapeli 0,0598 328 328 336 339 1 332
Tiama 0,3216 1 766 1 764 1 807 1 825 7161
Wenge 1,044 5 733 5 726 5 865 5924] 23248
Total 2,312 12695] 12681] 12989] 13118| 51484
Total mensuelle 1 058 1 057 1 082 1 093 1 073

Les essences et les volumes annoncés ici servent pour planifier les opérations et d’asseoir une
estimation des montants disponibles pour le Fonds de Développement, en vue des négociations avec
les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion.

Selon l'évaluation faite, la société pourrait récolter en moyenne près de 12 871 m* net de grume par
an, soit 1 073 m°/mois.

Il faut tout de même rappeler que ces volumes ne sont qu'une indication du volume réellement
prélevé. En effet, si les Etablissements MOTEMA respectent l'ensemble des dispositions
réglementaires, notamment les limites de AAC et leur durée d'ouverture, les DME et les règles EFIR,
alors les Ets MOTEMA peuvent décider d'augmenter ou diminuer la production d'une essence,
sélectionner d’autres essences non listées précédemment. Ces choix se feront au fur et à mesure des
années, en fonction des demandes et des prix du marché et du développement industriel de la
société.

3.1.4.2 Prévisions de récolte sur les 4 AAC théoriques de la CF 25/11

La CF 25/11 ne fera l'objet d'aucune exploitation durant les quatre années de mise en œuvre du Plan
d'Aménagement, mais 4 AAC théoriques y ont été définies afin de calculer le montant de l’avance sur
les ristournes à verser sur les volumes de bois prélevés sur 4 AAC théoriques, avance qui permettra
de financer la mise en œuvre d’une première Clause Sociale.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 29

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Ces prévisions de récolte se sont faites selon le même principe que celles faites sur les 4 AAC qui
passeront réellement en exploitation, sur la base des résultats d'inventaire d'exploitation donnés dans
le Tableau 5.

Tableau 7 : Estimation du volume total et annuel récoltable sur les AAC théoriques de la

CF 25/11
Volume net Volume exploitable (m° net)
exploitable
Essence ns meta). AAC 1 AAC 2 AAC 3 AAC 4 Total
a utile 2 897 2910 2 907 2 906 11 620
Acajou 0,024 70 70 70 70 279
Bossé clair 0,351 1017 1021 1 020 1 020 4079
Iroko 0,0216 63 63 63 63 251
Padouk 0,49 1 420 1 426 1424 1424 5 694
Sapelli 0,0598 173 174 174 174 695
Tiama 0,3216 932 936 935 935 3737
Wenge 1,044 3 024 3 038 3 035 3 034 12131
Total 2,312 6 698 6 728 6721 6719 26 865
Total mensuelle 558 561 560 560 560

3.1.5 Infrastructures à créer

Cette partie ne concerne que les AAC réellement exploitées lors de l'application de ce Plan de
Gestion.

Pour rappel, le réseau routier d'une Concession peut se décomposer en trois types d’axes :
+ __ les routes permanentes, qui permettent de desservir plusieurs BAQ ;
+ les pistes principales, qui desservent plusieurs AAC ;

+ les pistes secondaires, qui desservent des parties d'AAC, utilisé quelques mois.

L'implantation prévisionnelle de ce réseau d'exploitation et des parcs à grumes doit prendre en
compte l’hydrographie et la topographie de la région, mais aussi la répartition de la ressource
ligneuse.

C'est le réseau secondaire et l'implantation des parcs qui sont influencés par ce dernier élément.

Il est donc possible à ce jour de définir l'implantation des routes permanentes et des pistes principales
à mettre en place et de faire une première planification des routes secondaires, qui sera ajustée en
fonction des résultats de prospection. Cette planification provisoire permet d'évaluer la longueur du
réseau routier à implanter.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 30

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Dans la suite du projet d'aménagement, les routes secondaires et les parcs à grumes seront
construits sur la base des cartes de prospection plusieurs mois avant le début des activités
d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé provisoire du réseau routier pour les quatre années du présent Plan de Gestion est présenté
dans la Carte 4. On obtient un total d'environ 23 km de routes permanentes et 8 km de pistes
principales.

Les routes secondaires représenteraient près de 174 km. Cela implique qu'environ 205 km de pistes
et routes seront ouvertes lors de Plan de Gestion 2014-2017 (cf. Tableau 8), soit une moyenne de
51km par an. Il faut noter qu'environ 7 km de route principale ont d
précédentes exploitations.

été ouverts lors des

D'autre part, 32 km de routes d'intérêt agricole devront être rénovées puis maintenues en état. Ce
sont les routes qui relient le site de Lingondju au port d'évacuation des grumes se situant dans le
village de Bonkake. Il est prévu actuellement la réhabilitation de 40 ponts, mais cette estimation n'est
pas exhaustive.

Tableau 8 : Longueur prévisionnelle des pistes à créer lors du PG 2014-2017 (km)

Projet (longueur en km)
AAC Route Piste Piste Total
permanente | principale | secondaire

AAC 1 19,6 36,8 56

AAC 2 3,2 42,6 46

AAC 3 77 444 52

AAC 4 50,4 50

Total 23 8 174 205

En ce qui concerne les infrastructures du nouveau chantier, les Ets MOTEMA vont construire Un camp
de base au sud du village Lingondju, en suivant les normes validées par les certifications
internationales. Un port sera lui installé dans le village de Bonkake, en dehors de la Concession, car
c'est le premier lieu adéquat.

3.2 REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'inventaire d'Exploitation. La partie suivante permet de mettre en avant les points qui sont
considérés comme importants, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 31

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3.2.1 Description technique des opérations forestières

Les Etablissements MOTEMA vont mettre en place toutes les procédures et moyens nécessaires afin
de conduire l'exploitation selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR)
particulièrement dans les domaines suivants :

+ l'inventaire d'exploitation ;

+ la définition et le respect des zones hors exploitation ;
+ le réseau routier et les parcs à grumes ;

+ __ l'abattage contrôlé ;

+ __le débusquage et le débardage ;

+ __le chargement et le transport du bois ;

+ les opérations post-exploitation.

Ces procédures ne sont pas encore toutes initialisées, mais le seront au fur et à mesure de
l'exploitation sur les quatre AAC.

3.2.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les normes d'inventaire d'exploitation. Elle se déroulera en deux
phases :

+ __la phase d'inventaire consiste à relever l'ensemble des arbres d’essences exploitées ou potentiel
ayant atteint le DME et les arbres d'avenir (une classe de diamètre sous le DME). Il sera relevé le
diamètre précis de l'arbre et la qualité. Ces arbres exploitables seront numérotés sur carte et leur
numéro sera marqué à la peinture. Les arbres d’avenir seront marqués d’un « @ » ;

+ la phase de pistage consiste à sélectionner les arbres exploités ou à protéger parmi les arbres
inventoriés, ils sont de 5 types :

Les arbres exploitables :

Ce sont les arbres d’essences exploitées, ayant atteint le Diamètre Minimum d'Exploitation (DME),
fixé par la loi et de qualité satisfaisant l’entreprise. Ces arbres seront numérotés sur carte et leur
numéro sera marqué à la peinture ;

Les arbres d’essences exploitables mais dont l’entreprise à décider de refuser l'exploitation :

Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais possédant un critère de non
exploitation selon les Ets MOTEMA. Plusieurs critères peuvent être la cause de ce refus : diamètre
trop petit, mauvaise qualité, difficulté d'accès. Ces arbres seront marqués d'un « X » et d’un numéro
de prospection ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 82

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Les arbres d'avenir :

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Les arbres à protéger étant menacés par
l'exploitation seront marqués d’un « @ », il s’agit de tiges situées au bord des pistes de débardages et
à proximité des arbres à abattre ;

Les arbres patrimoniaux :

Une équipe sera constituée pour assurer une concertation préalable au sujet de l'exploitation avec les
populations locales. Elle sera chargée de réaliser une cartographie sociale en collaboration avec les
populations locales dont le territoire coutumier se superpose avec l'AAC. Les arbres et les territoires
ayant une importance sociale particulière seront marqués sur le terrain et cartographiés (Zone sacrée,
arbres patrimoniaux, etc.). Les arbres concernés seront marqués d’un « P » et peuvent avoir un
numéro de prospection ;

Les semenciers :

Certaines tiges seront identifiées et préservées pour jouer le rôle de semenciers. Elles seront
marquées d’un « P » et d'un numéro de prospection.

[a x

\ 21

Arbre refusé
(mauvaise qualité)

Tige d'avenir
Arbre à protéger

Figure 4 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres refusés

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

+ __ des tiges exploitables ;
+ des tiges préservées comme semenciers ou refusés à l'exploitation ;
+ des tiges patrimoniales ;

+ et des tiges d'avenir.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 33

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3.2.1.2 Zones hors exploitation

Certaines zones sont particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur
exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre de réduire l'impact
sur les populations riveraines, la ressource et l’environnement.

Les zones à exclure sont les suivantes, conformément au Guide Opérationnel concernant
l'Exploitation Forestière à Impact Réduit :

+ zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à
30%) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

+ zones sensibles, c’est-à-dire en bordure des cours d’eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côl

o ruisseaux ou marigots : 20 m de chaque cô

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

3.2.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

+ évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

+ contournant les zones de forte pente, marécageuses, sensibles, etc. ;
+ limitant autant que possible la surface des parcs à grumes ;
+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d'eau ;

+ préservant les arbres d’avenir et patrimoniaux dans la planification.

Pour l'évacuation des grumes de ces quatre AAC, les camions doivent emprunter la route d'intérêt
agricole Elonda-Bonkake. Cette route sera réhabilitée en partie par les Ets MOTEMA à partir de 2013.
La société maintiendra la route en parfait état de viabilité dans la zone de passage des camions.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 34

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Emprise du déforestage
ee,
ds &
a ————+
Piaisfonne 5 m
Limitation de la zone d’emprise des routes
Cu attendre
… mere
\ Vur ve É a
oEsaus
Fosse de

| | a ts

Implantation des exutoires Ensoleillement modéré de la route
(Manuel AGEDUFOR d'implantation des routes)

L
18

Figure 5 : Implantation des routes

La méthode de construction et la zone d’emprises des routes seront variables en fonction de la durée
d'utilisation.

3.2.1.4  Abattage contrôlé

Les Ets MOTEMA vont assurer des formations aux techniques d’abattage contrôlé permettant de
minimiser au maximum les impacts causés par la chute des arbres, de maximiser le volume de bois
par un bon tronçonnage de l'arbre abattu et de garantir une sécurité maximale des travailleurs. A cette
formation initiale fera suite une formation continue du personnel à travers des sessions annuelles
d'actualisation et de remise à niveau. Ces formations permettront aussi de veiller à l'application et au
respect des mesures de sécurité : matériel en bon état, port des équipements de sécurité, respect des
règles.

l nr Plan de Gestion
KE M couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

Page 35
ETS Superficie Sous Aménagement MOTEMA RDC
Septembre 2013

Charnière

Dimension
charnière

Extrait du manuel d'abattage contrôlé d'AGEDUFOR

Figure 6 : Méthode d’abattage

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

3.2.1.6  Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

+ évitant les arbres à protéger ;

+ limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, passage par un lit rocheux...) ;

+ limitant l’utilisation des bulldozers au débusquage en choisissant d’autres moyens d'extraction en
cas de pente forte ;

+ utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 36

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Piste principale

Piste principale
Piste secondaire PRE @

\
«Piste secondaire

à---..

Parc Parc

Source : FRM, Normes d'inventaire d'exploitation, juillet 2007

Figure 7 : Tracé idéal des pistes de débardage, basé sur les cartes d'inventaire d'exploitation

3.2.1.7 Chargement et transport
Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

+ charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

+ évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

+ respecter les limitations de vitesse établies par l'entreprise ;
+ ne jamais transporter de passagers non autorisés dans les grumiers ;
+ __ interdire le transport de viande de brousse ;

+ __ interdire la présence de toute arme à feu à bord des véhicules.

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute

atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations pourront

être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment :

+ la réhabilitation des parcs à grumes ;

+ le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l’environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), les Ets MOTEMA ont jugé indispensable de mettre
en place les mesures suivantes.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 37

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3.2.2.1  Diamètres Minimums d'Exploitation (DME)

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession, les
Ets MOTEMA respecteront les diamètres d’abattage (Diamètres Minimum d'Exploitation) tels que
définis dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Entrées en terre latérales

T. Berges déforestées à la
machette et à la scie

Intercalaires

Fosse de décantation  Intercalaires

Pont en culée canadienne

(extrait du manuel AGEDUFOR Procédure route) Maquette d'une buse 3 bois

Figure 8 : Ouvrage d'art

3.2.2.3 Réduction de l'impact sur la faune sauvage
Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d’origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
les Ets MOTEMA vont informer son personnel de cette interdiction passible, en cas d'infraction, de
sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 38

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier

Les Ets MOTEMA procéderont à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire
lors des travaux du tracé des routes d'évacuation où par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

3.2.3.2 Matérialisation des limites de la concession et des AAC

Lorsqu'il n'existe pas de limites naturelles ou visibles comme les routes d'intérêt agricole, les Ets
MOTEMA matérialiseront les limites de chaque Assiette Annuelle de Coupe. Les layons tracés pour
délimiter les parcelles peuvent être considérés comme une matérialisation de limite.

3.2.3.3 Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 39

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

4 PROGRAMME INDUSTRIEL DES ETS MOTEMA EN LIAISON AVEC CES CF

Ainsi qu'expliqué au paragraphe 1.7.2, la stratégie de valorisation des grumes issues de la SSA
MOTEMA se basera dans un premier temps sur la vente à des industries implantées au Congo. Les
Ets MOTEMA s'engagent à respecter le quota de transformation locale de sa production.

Sur la production des 4 prochaines années de 12 900 m‘/an, environ 3 900 m° pourront être vendus
sous forme de grumes à l'exportation.

La scierie mobile, installée sur le site de Lingondju, fonctionnera pour répondre aux besoins liés à la
mise en œuvre de la clause sociale du cahier des charges et aux besoins internes de la société.

Il n’est pas prévu pour l'instant le développement d’autres unités industrielles, comme une usine de
déroulage. Mais l’évolution du marché et une bonne gestion des coûts de production, que l'on peut
espérer dans le cadre d'une rationalisation de la gestion, permettront peut-être d'envisager de tels
projets ou de vendre des grumes de bonne qualité à d’autres transformateurs. Les données
d'inventaire d'aménagement, obtenues lors de l'élaboration du Plan d'Aménagement, permettront
également de mieux apprécier la ressource disponible et d'orienter le développement industriel.

Ainsi, sur la durée de 4 ans du Plan de Gestion, il sera possible de mieux étudier les possibilités de
développement industriel.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 40

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

5 PROGRAMME SOCIAL RATTACHE A LA SSA MOTEMA

5.1 MESURES SOCIALES CONCERNANT LES AYANTS DROIT ET LES EMPLOYES
MOTEMA

Les Ets MOTEMA sont en train de prendre les dispositions pour s'installer sur la SSA MOTEMA.
Actuellement, aucune infrastructure n’a été construite. La mise en place d’une base vie sur le site
devra répondre à des mesures spécifiques qui porteront sur :

Les conditions de vie des ayants droit MOTEMA à travers les points suivants :

+ la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d'infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical,.… ;

+ __ l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie: construction d'infrastructures
scolaires, mise à disposition de personnel enseignant, .… ;

+ la sécurité alimentaire: mesures liées à l’approvisionnement de la base-vie en produits
alimentaires permettant une nutrition saine, équilibrée et adaptée : mise en place d’une cantine,
sensibilisation des employés et de leurs ayants droit sur l'importance d’un régime alimentaire
équilibré, … ;

+__ l’habitat et l'hygiène : mesures liées à la qualité de l'habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d'une base-vie en matériaux durables,
aménagement de sources pour permettre l’accès à l’eau potable,

Les conditions de travail des employés MOTEMA à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent MOTEMA : élaboration d'un
plan d'embauche, mise en place de procédures d'évaluation des compétences professionnelles
des travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et
diffusion des fiches de postes. ;

+ __ la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle des
salariés MOTEMA : Inscription des règles de sécurité dans les procédures de travail, fourniture
des équipements de sécurité à l'ensemble des travailleurs, mise en place d’un système de suivi
des accidents du travail, mise à niveau du parc automobile en matière de sécurité. ;

+ __le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie : développement des activités socioculturelles en fonction de la demande, fourniture
d'équipements de base, organisation de rencontres avec les associations sportives villageoises
environnantes.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 41

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

5.2 MODALITES DE FINANCEMENT DES CLAUSES SOCIALES SUR LES 2 CF
CONSTITUANT LA SSA

Les Ets MOTEMA ont négocié avec les populations locales du Secteur Eungu et avec celles du
Groupement Bombomba les premières clauses sociales.

Conformément à l'Arrêté Ministériel__n°23/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, le
concessionnaire a signé un accord avec les populations constituant la clause sociale de son cahier

des charges. Cet accord entre la société et les populations locales permet de définir les conditions de
la contribution du concessionnaire aux besoins de ces dernières en matière de structures sociales
collectives (alimentation en eau potable, éducation, santé, routes d'accès...) tant en ce qui concerne
la construction, l'entretien et le fonctionnement.

Les accords aboutissent à une liste de réalisations sociales à effectuer pendant la durée du Plan de
Gestion, financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un Fonds de Développement local propre à chaque
groupement. Il est indexé sur le volume exploité par la société, l'indexation étant variable selon les
essences. L'Arrêté Ministériel _n°23/10 stipule que la société doit alimenter le Fonds de
Développement à hauteur de 2 à 5 dollars par m°. La planification budgétaire prévisionnelle des
recettes et dépenses sur le Fonds de Développement doit être cohérente.

Il'est prévu en outre qu'une avance de 10% du montant total des recettes prévisionnelles du Fonds de
Développement sur les 4 années du Plan de Gestion soit dégagée à la date de signature de l'accord.

Il'est à noter que du fait des difficultés pour le lancement de l'exploitation par les Ets MOTEMA, la
mise en œuvre de l'exploitation sur la SSA MOTEMA a été reportée de trois années, de même que
celle des clauses sociales signées.

Le modèle de gestion imaginé au moment de la négociation de la clause sociale prévoyait une mise
en exploitation sur les 4 ans du Plan de gestion des deux Concessions, et le premier accord a porté
sur le montant total du Fonds évaluée sur la base d’une production réalisée sur 4/25" de la
concession. Ensuite, l'analyse de la rentabilité de l'exploitation séparée des deux concessions a
démontré que ce mode de gestion n'était pas rentable, notamment du fait des faibles volumes
disponibles, et il a été décidé de gérer conjointement les deux concessions (cf. 1.2). La validation de
la stratégie de mise en exploitation conjointe des deux Concessions devra être faite à travers celle du

présent Plan de Gestion.

Avant la définition de cette stratégie, les Ets MOTEMA ont signé 2 Clauses Sociales basées sur la
production de quatre AAC théoriques, qui sont différentes des quatre AAC réelles définit par ce Plan
de Gestion.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 42

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Suite à la validation de la stratégie d'exploitation commune, le financement des deux Fonds de
Développement sera donc différent :

+ dans le cas de la CF 24/11 concernée par l'implantation des 4 AAC du présent Plan de Gestion, le
montant prévisionnel du Fonds est évalué sur la base de la récolte prévisionnelle réelle des quatre
prochaines années ;

+ dans le cas de la CF 25/11, aucune exploitation n'étant planifiée sur les 4 prochaines années, le
montant prévisionnel du Fonds sera évalué sur la base d'une production réalisée sur 4 AAC
théoriques couvrant 4/25° de la superficie utile de la concession.

Les surfaces utiles servant de base à l'évaluation des Fonds sont données dans le Tableau 9.

Les 2 communautés locales concernées par la signature d’une Clause Sociale des Cahiers des
Charges Provisoires de la SSA MOTEMA sont les suivantes pour :

+ __ la CF 24/11 : Secteur Eungu, a priori Groupement Besombo pour la surface utile des AAC ;

+ la CF 25/11 : Groupement de Bombomba.

Tableau 9 : Surfaces utiles des AAC définies sur la SSA MOTEMA

Concession 24h1 2511
Surface utile totale (ha) 66 557 72 644
Surface théorique des 4 AAC

(4l25e de la surface utile) 10649 11623

Surface réelle des AAC

pour lePlan de Gestion 2014-2017 | 22 358 9

Surface retenue

ra R ) 22 358 11 619
pour l'évaluation de l'avance

Groupements et surfaces concernés | Besombo | Bombomba
par les clauses sociales 22 358 ha* | 11619 ha

* La délimitation précise des Groupements doit être organisée pour valider cette information. Les limites des
Groupements ont été interprétées de l'Atlas de l'organisation administrative de la République Démocratique du
Congo de Saint Moulin et Kalombo.

La Figure 9 schématise le fonctionnement du Fonds de Développement pour les deux Concessions.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 43

Tr

ETS Superficie Sous Aménagement MOTEMA
MOTEMA Septembre 2013

RDC

Superficie utile de chaque GA

|

Superficie utile de la SSA

Superficie utile des 4 AAC réelles

Superficie utile réelle Superficie utile des 4 AAC
à exploiter sur chaque GA théoriques de chaque GA

Cas 1 : Superficie utile réelle > Superficie utile Cas 2 : Superficie utile réelle < Superficie utile
Evaluation de la ressource disponible: AAC réelles Evaluation de la ressource disponible: AAC théoriques

Evaluation de la ristourne prévisionnelle sur les 4 ans Evaluation de la ristourne théorique sur les 4 ans

——_—_———— + ————

Calcul du montant de l'avance (10% de la ristourne)

Alimentation du Fonds de Développement :
avance puis en fonction de la production (sur les 4 ans ou au-delà)

Figure 9 : Schéma des modalités d'alimentation du Fonds de Développement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

Page 44
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

5.3 BILAN DES PREMIERES CLAUSES SIGNEES

Les Clauses Sociales du Cahier des Charges signées le 11 août 2011 avec le Secteur Eungu et le
Groupement Bombomba devront être modifiées sous forme d’avenant pour prendre en compte ce
Plan de Gestion (estimation des volumes et position des Assiettes de Coupe), ce qui pourra changer
le contenu des accords (montant du Fonds de Développement, date du versement et liste des
réalisations). Cette partie présente le contenu des premiers accords, les parties suivantes
présenteront le montant des ristournes disponibles en application du présent Plan de Gestion et les
amendements à apporter aux Clauses Sociales.

5.3.1 Concession 24/11 -— accords avec les populations d'Eungu

L'accord aboutit à une liste de réalisations sociales à effectuer pendant la durée du Plan de Gestion,
financées grâce à une ristourne versée par la société au prorata des productions réalisées.

La liste des réalisations dans l'accord actuel et le coût de celles-ci sont :

Tableau 10 : Réalisations socio-économiques inscrites dans l'accord avec le Secteur Eungu

snsficioi olieoti Le Coût unitaire Coût total
Bénéficiaire Réalisation Quantité (US $) {us $)
À Route 80 km 800 64 000
Groupement Indjolu .
Puits 9 1 000 9 000
Basuka Centre de santé 1 30 000 30 000
Lingondju Ecole 1 22 000 22 000
Besombo Ecole 1 22 000 22 000
Centre culturel 1 10 000 10 000
Eungu .
Phonie 1 2 500 2 500
Ngonda Centre culturel 1 10 000 10 000
Total 169 500

Le montant de la ristourne est versé sur un Fonds de Développement local propre au Secteur
d'Eungu. Il est indexé sur le volume exploité par la société l'indexation étant variable selon les
essences. L’Arrêté Ministériel n°23/2010 stipule que la société doit alimenter le fonds de
développement à hauteur de 2 à 5 dollars par m°.

Dans l’accord actuel, le montant de la ristourne a été évalué de la façon suivante :

Classe d'essence de Valeur
la DIAF (US$)

1 4,0

il 3,5

ll 2,0

Le Fonds de Développement avait alors été estimé à un montant de 169 500 $.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 45

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Les Comités Locaux de Suivi et de Gestion ont été élus lors des négociations de la première Clause
Sociale. Ils devront décider du rythme de réunions nécessaires pour examiner l'avancement des
travaux, l'état et la gestion du Fonds de Développement et de l’évolution du projet en fonction du
Fonds réel.

5.3.2 Concession 25/11 - accords avec les populations de Bombomba

L'accord aboutit à une liste de réalisations sociales à effectuer pendant la durée du Plan de Gestion,
financées grâce à une ristourne versée par la société au prorata des productions réalisées.

La liste des réalisations dans l'accord actuel et le coût de celles-ci sont :

Tableau 11 : Réalisations socio-économiques inscrites dans l'accord avec Bambomba

snéficiai salicati es Coût unitaire Coût total
Bénéficiaire Réalisation Quantité (us $) {US $)
Groupement Route 12 km 800 9 600
Bambomba
Boyera Ecole 1 22 000 22 000
Bolengambi Ecole 1 22 000 22 000
Botshimbola Centre de santé 1 30 000 30 000
Nkasa Centre culturel 1 12 000 12 000
Phonie 1 2 500 2 500
Mokako — .
Décortiqueuse 1 2 000 2 000
Total 100 100

Le montant de la ristourne est versé sur un Fonds de Développement local propre à chaque Secteur.
Il est indexé sur le volume exploité par la société, L'indexation étant variable selon les essences.
L'Arrêté Ministériel n°23/2010 stipule que la société doit alimenter le fonds de développement à
hauteur de 2 à 5 dollars par m°.

Dans l’accord actuel, le montant de la ristourne a été évalué de la façon suivante :

Classe d'essence de Valeur
la DIAF (US$)

l 4,0

il 3,5

ll 2,0

Le Fonds de Développement avait alors été estimé à un montant de 100 100 $.

Les Comités Locaux de Suivi et de Gestion ont été élus lors des négociations de la première clause
sociale.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 46

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

5.4 EVALUATION DES MONTANTS DES RISTOURNES DISPONIBLES EN
APPLICATION DU PRESENT PG

Le présent Plan de Gestion prévoit que seule la CF 24/11 soit mise en exploitation durant les
4 années de mise en œuvre. La Concession 25/11 sera mise en exploitation selon la programmation
proposée par le Plan d'Aménagement.

5.4.1 Concession 24/11 : quatre AAC réellement exploitées

Pour faciliter les négociations pour l'avenant avec les populations locales en dimensionnant le
montant des ristournes alimentant le Fonds de Développement, une estimation des récoltes annuelles
par essence a été faite (voir Tableau 6).

Grâce à notre estimation du volume, il est possible d'évaluer le montant du Fonds, pour les
négociations de la Clause Sociale.

Tableau 12 : Estimation du Fonds de Développement d’Eungu suite à l'application de ce PG

Montant Montant prévisionnel
un Volume
Essence | Classe DIAF | “itaire de total du Fonds de
la ristourne ms Développement
(us $) { (USS)
Acajou l 4 537 2146
Bossé clair [l 4 7 848 31 391
Iroko l 4 483 1 932
Padouk l 4 10 955 43 822
Sapelli l 4 1337 5 348
Tiama l 4 7 190 28 761
Wenge l 4 23 342 93 367
Total 51 692 206 768

Le Fonds de Développement à destination du Secteur Eungu est donc évalué à 206 768 US$ pour les
quatre prochaines années.

5.4.2 Concession 25/11 : concession non exploitée sur les 4 années du Plan de Gestion

Comme il a été vu dans le paragraphe 3.1.1, la CF 25/11 ne rentrera pas en exploitation pendant
l'application de ce Plan de Gestion.

Sur la concession CF 25/11, bien qu'aucune exploitation ne soit prévue sur les 4 années de mise en
œuvre du Plan de Gestion, des premières réalisations seront financées grâce à l'avance faite sur le
Fonds de Développement, sur la base de la production qui aurait été faite sur 4/25° de la superficie
utile des titres forestiers.

L’estimation du volume faite dans le Tableau 7, permet de faire une estimation du Fonds théorique.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 47

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Tableau 13 : Estimation du Fonds de Développement théorique suite à l’application de ce PG

Prix Volume | Montant prévisionnel
Essence |Classe DIAF| unitaire total du Fonds de
$ (m°) Développement

(us)
Acajou I 4 279 1116
Bossé clair l 4 4 079 16 314
Iroko l 4 251 1 004
Padouk [l 4 5 694 22775
Sapelli [l 4 695 2780
Tiama [ 4 3737 14 948
Wenge [l 4 12131 48 525

Total 26 865 107 462

Les recettes du Fonds de Développement à destination du Groupement Bombomba sont donc
évaluées à 10 746 US$ pour les quatre prochaines années, correspondant aux 10% d'avance sur les
ristournes qui seront générées au moment de l'exploitation des 4 AAC définies.

5.5 AMENDEMENTS A APPORTER AUX CLAUSES SOCIALES SIGNEES

Les montants des ristournes inscrites dans les Clauses Sociales négociées diffèrent de ceux évalués
sur la base des productions prévisionnelles évaluées par le présent Plan de Gestion, pour diverses
raisons :

+ les clauses sociales ont été négociées sans tenir compte du schéma de gestion prévoyant un
aménagement conjoint des deux CF ;

+ __les superficies prévues en exploitation sont localisées sur une seule CF ;

+ __la méthode d'évaluation du Fonds de Développement des Clauses Sociales n’a pas été expliquée.

Tableau 14 : Récapitulatif des différences de montant des ristournes en fonction de la méthode
d'évaluation des ristournes

Recettes prévisionnelles des Fonds de
cr Développement sur les 4 ans du PG (US$) Différence*
Selon la Clause Sur base de {uss)
Sociale signée ce Plan de Gestion
24/11 169 500 206 768 37 268
25/11 100 100 10 746 -89 354
Total 269 600 217 514 -52 086

*: une valeur positive signifie que le montant basé sur ce Plan de Gestion est supérieur au montant
de la Clause Sociale ; une valeur négative indique que les montants négociés dans la Clause Sociale
ont été surévalués.

Plan de Gestion

Page 48
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

5.5.1 Concession 24/11

Sur la CF 24/11, la prévision des ristournes selon les productions prévisionnelles évaluées par le
présent Plan de Gestion est plus élevée que celles qui sont inscrites dans les négociations et la
signature des accords.

En se basant sur la planification de l'exploitation définie par le présent Plan de gestion, le budget
prévisionnel est de 51 692 US$ par an disponible sur les Fonds de Développement, soit un montant
total de 206 768 $US sur les 4 ans de mise en œuvre du Plan de Gestion. Cette somme sera
réévaluée en fonction du volume réellement prélevé, de même que le calendrier effectif des
réalisations.

La négociation de la clause sociale signée a été faite sur la base d’un montant total de 169 500 $US,
montant évalué des recettes du Fonds de Développement au moment de la négociation.

Un réajustement du budget des réalisations à financer sera fait en fonction de la production réelle.
Lors de la signature de l'avenant de la Clause Sociale, il sera possible d’ajouter une infrastructure par
exemple.

D'après l’Arrêté Ministériel 23/10, la société doit verser sur les Fonds de Développement une avance
de 10% du coût total des travaux d'infrastructures socio-économiques, à la signature de l'accord
constituant la Clause Sociale du cahier des charges du contrat de concession forestière, sur le
compte de Fonds de Développement. Les Ets MOTEMA auraient du verser respectivement 16 950 et
10 010 US$, calculés sur la base des coûts des infrastructures programmées au moment de la
négociation. Les difficultés de lancement des travaux d'exploitation ont retardé ce versement. Il sera
effectué au cours de l’année 2013, à l'ouverture du chantier de Lingondju, et pourra prendre en
compte les avenants aux Clauses Sociales s'ils sont signés d'ici là.

Sur la Concession 24/11, avec le reste de la ristourne, qui sera évaluée chaque trimestre en fonction
de la production réalisée, sur la base des déclarations trimestrielles, les Ets MOTEMA financeront
progressivement les autres réalisations listées dans la clause sociale du cahier des charges.

5.5.2 Concession 25/11

Sur la Concession 25/11, les Clauses Sociales ont été négociées sur la base de la totalité des
ristournes prévisionnelles, et non seulement sur la base de l'avance. Seules des premières
réalisations pourront être financées durant les 4 ans de mise en œuvre de ce Plan de Gestion grâce
aux avances de 10 % qui alimenteront les Fonds de Développement. Le financement du reste des
réalisations sociales négociées se poursuivra au-delà des 4 années de mise en œuvre du Plan de
Gestion.

Le montant prévisionnel total sur les 4 AAC théoriques (107 462 US$) est inférieur au montant inscrit
dans la première clause sociale signée (100 100 US$). Néanmoins, l'exploitation se poursuivra sur le
même groupement au-delà ces 4 années du PG, et le montant généré sera au final supérieur

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 49

ET

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Sur la Concession 25/11, les autres réalisations seront programmées lors du début réel de
l'exploitation.

Le Comité Local de Suivi (CLS) mis en place lors de la négociation des accords constituant la clause
sociale du cahier des charges se réunira en session ordinaire tous les trois mois sur convocation de
l’'Administrateur de Territoire pour examiner l'avancement des travaux, l'état et la gestion du Fonds de
Développement et a convenu de préciser au dernier trimestre de l’année en cours les spécifications
des infrastructures à réaliser l’année suivante.

Un avenant sera signé pour mettre en cohérence le présent Plan de Gestion et la clause sociale, à la
fois en termes de calendrier de mise en œuvre des réalisations et en termes de montant disponible.

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITES

La planification prévisionnelle des activités sur la durée du présent plan de gestion est présentée par
le chronogramme ci-dessous.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 50

Tr

ETS Superficie Sous Aménagement MOTEMA

MOTEMA Septembre 2013 RDC

Tableau 15 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

Prép: d'aménagement
itati

inventaires d'exploitation

Aménagement du camp des travailleurs

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahier des charges

Inastucures socio-économiques L]
Consultation avec les populalions riverains RS DS

[ LR Plan de Gestion Page 51
En si: À M couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) g
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

Il'est prévu une exploitation sur 22 268 ha de surface utile, avec un volume prévisionnel moyen de
12 900 m° grume net par an, soit 1 075 m° mensuellement.

Les essences principales sont le Wenge, le Padouk, le Bossé clair et le Tiama.
Le potentiel des autres essences sera évalué lors de l'inventaire d'aménagement.

Les équipes d'exploitation, notamment les équipes d'inventaire d'exploitation, ne sont arrivées sur le
site qu’en fin août 2013. L'ensemble des inventaires de l'AAC 1 n'ont pu être réalisé et analysé avant
le 30 septembre, date limite légale pour poser les permis de l’année suivante. Il est demandé à
l'administration dans ces conditions d'accepter le dépôt de nouveaux permis au delà de cette date,
voire en début d'année 2014.

Il n'est pas envisagé dans les conditions actuelles de développer une usine de déroulage. Les Ets
MOTEMA souhaitent se concentrer dans un premier temps sur l'exportation de grumes et de sciages
de qualité.

Les Ets MOTEMA vont intégrer au fur et à mesure l’ensemble des normes d'Exploitation à Faible
Impact, dans l'intention d'obtenir à moyen terme la certification de leur gestion durable.

Les Ets MOTEMA ont négocié avec les populations du Secteur Eungu et le Groupement Bombomba
des accords constituant la clause sociale du cahier des charges des deux concessions. Ces accords
devront faire l’objet d'avenants pour prendre en compte les modifications de stratégie de mise en
exploitation de la SSA. Le budget prévisionnel deux Fonds est, en lien avec ce Plan de Gestion, de
respectivement 206 768 US$ pour le Secteur Eungu et 10 746 US$ pour le Groupement Bombomba.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 82

Tr

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

LISTE DES CARTES
Carte 1 : Localisation de la SSA MOTEMA .
Carte 2 : Historique des activités d’exploitation forestière
Carte 3 : Les AAC 2014 à 2017 de la SSA MOTEMA ….
Carte 4 : Carte d’exploitation prévisionnelle 2014-2017
Carte 5 : Carte des AAC théoriques sur la Concession 25/11

LISTE DES TABLEAUX
Tableau 1 : Contrats de Concession forestière attribués aux Etablissements MOTEMA ….
Tableau 2 : Résultat de la pré-stratification de la SSA MOTEMA
Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe
Tableau 4 : Points remarquables permettant la délimitation des 4 AAC

Tableau 5 : Données d’inventaire utilisées par les Etablissements MOTEMA pour évaluer la ressource. 28

Tableau 6 : Estimation du volume total et annuel récoltable sur les AAC réelles.
Tableau 7 : Estimation du volume total et annuel récoltable sur les AAC théoriques de la CF 25/11
Tableau 8 : Longueur prévisionnelle des pistes à créer lors du PG 2014-2017 (km).
Tableau 9 : Surfaces utiles des AAC définies sur la SSA MOTEMA
Tableau 10 : Réalisations socio-économiques inscrites dans l’accord avec le Secteur Eungu…..

Tableau 11 : Réalisations socio-économiques inscrites dans l’accord avec Bambomba …
Tableau 12 : Estimation du Fonds de Développement d’Eungu suite à l’application de ce PG.
Tableau 13 : Estimation du Fonds de Développement théorique suite à l’application de ce PG

Tableau 14: Récapitulatif des différences de montant des ristournes en fonction de la méthode
d’évaluation des ristournes 48

Tableau 15 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

LISTE DES FIGURES
Figure 1 : Calendrier d’élaboration des différents documents relatifs aux titres forestiers …

Figure 2 : Pluviométrie moyenne des stations météorologiques proches de la SSA …
Figure 3 : Organisation administrative du territoire couvert par la SSA Motema.
Figure 4 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres refusé:
Figure 5 : Implantation des routes .
Figure 6 : Méthode d’abattage….
Figure 7 : Tracé idéal des pistes de débardage, basé sur les cartes d’inventaire d’exploitation .…
Figure 8 : Ouvrage d’art…….. ..
Figure 9 : Schéma des modalités d’alimentation du Fonds de Développement …..

LISTE DES ANNEXES
Annexe 1 : Contrat de Concession forestière n°24/11 du 24 octobre 2011
Annexe 2 : Contrat de Concession forestière n°25/11 du 24 octobre 2011
Annexe 3 : Carte administrative des groupements du Territoire d’Ingende
Annexe 4 : Rapport de pré-stratification de la SSA Motema

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2014 - 2017) Page 53

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Annexe 1

Contrat de Concession forestière n°24/11 du 24 octobre 2011

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de La Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N°...0.44/.../11 du.
issu de la conversion de la Lettre d’Intention N°036/CAB/MIN/AFF-ET/2003 du
26/03/2003 jugée convertible suivant la décision du gouvernement du 29
janvier 2011 de rendre convertibles les titres ayant bénéficié d’observations
particulières de la Commission interministérielle.

Le présent contrat de concession forestière est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

La société d’exploitation forestière Ets MOTEMA, immatriculée au registre de
commerce sous le numéro Kinshasa 44600 et l’identification nationale sous Le
n°D87485, représentée par Monsieur Péguy LIWANGA Mata-LIWANGA, Directeur
Général, ayant son siège au n°08 de l'avenue Tangu, Quartier Socimat, Commune
de Ngaliema à Kinshasa/Gombe, en République Démocratique du Congo, ci-après
dénommée « Le concessionnaire » ;

article 1* :
L'objet du présent contrat est de définir Les droits et obligations des parties. IL est
complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l'administration et décrivant l’ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession. Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d’une superficie SIG de
179.473 hectares dont la situation géographique et les limites sont décrites
ci-après :

1. Localisation administrative :

1. Secteur : Dualu

2. Territoire : Ingende
3. District : Equateur
4

. Province : Equateur |
I. Délimitation physique :

Au Nord: La route principale reliant les villages Belondo-Elinga et Bongindji près
de la rivière Yutu ;

AuSud': La rivière Momboyo partie comprise entre les villages Boyera et
Imbonga ;

ALESst: La rivière Yutu dès sa source jusqu’au croisement de la route principale
reliant les villages Belondo-Elinga et Bongindji; ensuite la route
principale reliant les villages Bofomo et Imbanga ;

A l'Ouest : La rivière Momboyo partie comprise entre le village Boyera et la rivière
Lokela ; ensuite remonter la Lokela jusqu’à sa source ; dès sa source
tracer une ligne droite jusqu’à La rivière Lolongo ; de ce point remonter
la Lolongo jusqu’au village Belondo-Elinga.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui
sont conférés par la loi et Le présent contrat de concession. Pendant toute La durée
du contrat, le concessionnaire ne peut être privé en tout ou partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales,
réglementaires ou contractuelles, ou pour cause d'utilité publique, et dans ce
dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa
concession.

Article 6:

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier. Il lui est interdit de créer toute
entrave à l’exercice par les communautés locales et/ou peuples autochtones
riverains des droits d’usage forestiers ainsi reconnus.

c
Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur Les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. IL
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d’accès ou d’évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d'évacuation à la concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, Le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l’autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. Le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. Le commerce illégal des produits fores- tiers dûment constaté conformément
aux lois en vigueur;

4, la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. La corruption, Le dol ou la violence ou leur tentative dûment constatés.

Article 9:

Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s'installer sur la superficie concédée et d’y exécuter
ses droits et obligations tels qu’ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous.

Æ 3
En particulier, il doit:

=

matérialiser les limites de La concession et de l’assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris Les mesures convenues
dans Le plan de relance dans le cas d’une conversion ou dans la proposition
technique dans le cas de l’adjudication selon Les termes du cahier des
charges;

4. réaliser Les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans le plan de relance dans Le cadre d’une conversion ou dans la
proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;
réaliser les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l’outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans la
proposition du plan de relance, dans le cas d’une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et

redevances en vigueur liées à l'exploitation de La concession, dans les délais

prescrits par La réglementation fiscale.

ur

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d’assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare la signature du présent contrat de l’approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l’ensemble des engagements du concessionnaire pour
l'exploitation de La forêt concédée avant l’approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans le plan de relance en
cas, de conversion ou dans les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

.
. les quatre premières assiettes annuelles de coupe ;

. le calendrier et Les modalités de consultation avec Les communautés locales
et/ou peuples autochtones sur Le contenu et les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour La
durée de la concession ;

3. la description des activités de protection de l’environnement et de La
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d'exploitation, des

investissements industriels souscrits.

© =

Les termes et engagements du plan de gestion seront incorporés dans Le cahier des
charges annexé au présent contrat.

Si, à l’expiration de la période de quatre ans, les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l’administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant la concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de l’environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, Le braconnage et l’exploitation illégale du bois.

IUs’assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :

1. interdire Le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise;

2. fermer les routes et chemins d'accès aux aires d'exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur Les voies d’intérêt public;

4, interdire Les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

m4 5
5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans Le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que
dans ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

Article 12:

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger la diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d’exploitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l'assiette annuelle de coupe.

Article 14:

Pendant La période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25e ne saurait
être supérieure de La superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
L'année à laquelle elle s'applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l’exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de la couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence.

<
Le diamètre minimum d'aménagement est le diamètre à partir duquel Le plan
d'aménagement prévoit Le prélèvement des essences forestières définies dans Le
cycle de coupe ou rotation.

En aucun cas, Le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d’exploitation est le
diamètre au-dessous du- quel l'exploitation d’une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu’il coupe
conformément à la réglementation en matière d’exploitation forestière.

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés Locales et/ou peuples
autochtones tels qu’ils sont définis dans Le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l'objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous Les cinq ans.

Nonobstant l'alinéa 2 ci-dessus, Le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

Article 19

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d’aucyne
exonération.
Article 20:

Le concessionnaire souscrit une police d’assurance contre Les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
l’exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

A défaut d’être couverts par une clause expresse de la police d’assurance
étendant le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout ou partie de certains travaux, notamment:

1. l'élaboration du plan d'aménagement de la concession ;

2. La récolte du bois ;

3. La construction et l'entretien du réseau d’évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l’entretien des infrastructures socio-économiques au
profit des communautés locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l’autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires où contractuelles qu’à l’égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
Uexpiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résilié notamment
dans l'un des cas ci-après:

1. Le non payement des taxes et redevances liées à l'exploitation de La
concession, après expiration des délais légaux de mise en demeure ;
2. le défaut d'élaboration et d'approbation du plan d'aménagement de

la concession dans les délais légaux conformément à l’article 10 ci-

dessus;

l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence dûment constaté;

5. La violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

co

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24:

Les infractions mentionnées à l’alinéa 2 de l’article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, les fonctionnaires assermentés et Les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s'applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate La déchéance et procède à La résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
le 23/10/2036. Le concessionnaire peut solliciter Le renouvellement du contrat
un an avant la date de son expiration. La décision de refus de renouvellement
peut faire l’objet de recours devant Les juridictions compétentes.

Article 28:
A la fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à la législation en vigueur.

ê
Article 29:

À La fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d'expiration du présent contrat de concession.

Le concessionnaire recouvre Les créances dues, règle les dettes, dresse le solde
de ces opérations et clôture tous Les comptes financiers.

Article 30:
Tout différend relatif à l'interprétation ou l’exécution du présent contrat de
concession et du cahier des charges sera réglé à l’amiable.

En cas d’échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de La concession.

Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre en vigueur pour le
concessionnaire, à La date de sa signature. Fr
Fait à Kinshasa en double exemplaire, le !
Pour Le concessionnaire Pour la République
Péguy LIWANGA Mata-LIWANGA José E.B. ENDUNDO
Directeur Général Ministre de l’Envir!

È Conservation de la Nat

PR ei
— Fe Ne

10
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 024/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l’Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l'autorité
concédante » ;

Et d’autre part,

La société d’exploitation forestière Ets MOTEMA, immatriculée au registre de
commerce sous le numéro 44600/Kin et sous Le numéro D 87485 de l’Identification
Nationale, représentée par Monsieur Péguy LIWANGA Mata- LIWANGA, Directeur
Général, ayant son siège au numéro 08 de l'avenue Tangu, Quartier Socimat,
Kinshasa/Ngaliema, en République Démocratique du Congo, ci-après dénommée « Le
concessionnaire > ;

Article 1°:

L’alinéa 2 de l’article 7 du contrat n°024 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec les »

« communautés locales et/ou peuples autochtones riverains durant la préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°024 susmentionné est supprimé et remplacé
par les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l'exploitation qu’une seule fois pendant »
«la durée de la rotation. L'exploitation peut cependant se poursuivre pour le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autorisé à y »
« prélever toutes Les essences forestières et de diamètres autorisés par L'arrêté »

« relatif à l'exploitation forestière et du plan d'aménagement >.

« Dans tous Les cas, une assiette annuelle de coupe est définitivement fermée >»
« deux ans après sa date d'ouverture ».
Article 3 :
ILest inséré un article 19bis au contrat n°024 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
«conversion d’un ancien titre forestier en vertu des articles 155 de La loi»
« n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l’arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour Le développement de la ‘filière bois’ et de La »
«gestion durable des forêts, ainsi qu’à l’obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l’arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concessionnaire Pour la République

Péguy LIWANGA Mata-LIWANGA José E.B. ENDUNDO

Directeur Général - pe Ministre de l’Environneme:
ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Annexe 2

Contrat de Concession forestière n°25/11 du 24 octobre 2011

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de la Nature etFourisme

CONTRAT DE CONCESSION FORESTIERE N°...Q19.../11 du
issu de la conversion de la Lettre d’Intention N°037/CAB/MIN/AFF-ET/2003 du
26/03/2003 jugée convertible suivant la décision du gouvernement du 29
janvier 2011 de rendre convertibles les titres ayant bénéficié d’observations
particulières de la Commission interministérielle.

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

La société d'exploitation forestière Ets MOTEMA, immatriculée au registre de
commerce sous le numéro Kinshasa 44600 et l'identification nationale sous le
n°D87485, représentée par Monsieur Péguy LIWANGA Mata-LIWANGA, Directeur
Général, ayant son siège au n°08 de l’avenue Tangu, Quartier Socimat, Commune
de Ngaliema à Kinshasa/Gombe, en République Démocratique du Congo, ci-après
dénommée « Le concessionnaire » ;

Article 1°" :
L'objet du présent contrat est de définir Les droits et obligations des parties. IL est
complété par le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l'administration et décrivant l’ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession. Le
cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d’une superficie SIG de
210.247 hectares dont la situation géographique et Les limites sont décrites
ci-après :

#
I. Localisation administrative:

1. Secteur  : Eungu

2. Territoire : Ingende
3. District : Equateur
4, Province : Equateur.

I. Délimitation physique :

Au Nord: La rivière Momboyo, partie comprise entre le village Boyera et la
rivière Lokolo:

Au Sud: Les limites administratives de la Province de Bandundu et le Territoire
d’Ingende, partie comprise entre la rivière Dwile et le point formé par
le croisement des limites des Territoires d'Ingende et de Monkoto,
ensuite, suivre la limite administrative des Territoires d’Ingende et de
Monkoto jusqu’à la rivière Lokolo :

A L'Est : La rivière Lokolo, partie comprise entre la rivière Momboyo et La limite
administrative des Territoires d’Ingende et de Monkoto ;

À l'Ouest : La route reliant les villages Boyera et Befili, ensuite remonter la rivière
Dwile jusqu’à la limite administrative avec le Territoire de Kiri.

La carte de La concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire La jouissance pleine et entière des droits qui Lui
sont conférés par La loi et le présent contrat de concession. Pendant toute la durée
du contrat, le concessionnaire ne peut être privé en tout ou partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales,
réglementaires ou contractuelles, ou pour cause d'utilité publique, et dans ce
dernier cas moyennant une juste et préalable indemnité, conformément au droit
commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de
concession.

h
Article 6:

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier. IL lui est interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones
riverains des droits d’usage forestiers ainsi reconnus.

Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. Il
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d’évacuation à partir du
territoire de La concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant La préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A expiration du contrat de concession, Le concessionnaire peut demander le
renouvellement de son contrat dans Les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. le non payement de La redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits fores- tiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d'investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. La corruption, Le dol ou la violence ou leur tentative dûment constatés.
Article 9:

Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s’installer sur la superficie concédée et d’y exécuter
ses droits et obligations tels qu’ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous.

En particulier, il doit:

1. matérialiser les limites de la concession et de l'assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment Les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris Les mesures convenues
dans le plan de relance dans le cas d’une conversion ou dans la proposition
technique dans le cas de l’adjudication selon les termes du cahier des
charges;

4. réaliser les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans le plan de relance dans le cadre d’une conversion ou dans la
proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou La modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans Le cas d’une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l’exploitation de la concession, dans Les délais
prescrits par la réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
L'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à La réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d'assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare la signature du présent contrat de l'approbation d
plan, le concessionnaire exploite La forêt concédée en conformité avec un plan d
gestion.

£
Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que Le contrat de concession. Ce
plan de gestion constitue l’ensemble des engagements du concessionnaire pour
l'exploitation de La forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans le plan de relance en
cas, de conversion ou dans les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du
plan socio-économique y compris les infrastructures en leur faveur pour la
durée de la concession ;

3. la description des activités de protection de l’environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d’atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d’exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si, à l'expiration de la période de quatre ans, les circonstances ne permettent pas
au concessionnaire de présenter le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant La concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de l’environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IUs’assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage où de dégradation de l’environnement. A cette fin, Le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :
1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise;

2. fermer les routes et chemins d'accès aux aires d’exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur les voies d’intérêt public;

4. interdire Les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de la concession que
dans ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

Article 12:

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
et toutes restrictions édictées par l’administration chargée des forêts dans Le but
de protéger la diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d’exploitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant la matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant La période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25e ne saurait
être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre de
l’année à laquelle elle s’applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l'exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d’arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de La couverture végétale
ou d’altération du sol, le plan d’aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

À ;
Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence.

Le diamètre minimum d'aménagement est le diamètre à partir duquel le plan
d'aménagement prévoit Le prélèvement des essences forestières définies dans le
cycle de coupe ou rotation.

En aucun cas, le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d’exploitation est Le
diamètre au-dessous du- quel L'exploitation d’une essence forestière est interdite.
Pendant la période qui précède l’approbation du plan d'aménagement, le
concessionnaire applique le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu’il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés Locales et/ou peuples
autochtones tels qu’ils sont définis dans Le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte Les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et Les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira Les cinq années qui suivent l’approbation du plan d'aménagement
et sera actualisé tous Les cinq ans.

Nonobstant l’alinéa 2 ci-dessus, Le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l’exécution des dispositions de l'article
82 du code forestier relatives à La garantie bancaire.

Article 19

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

:
Article 20:

Le concessionnaire souscrit une police d'assurance contre Les conséquences
pécuniaires de La responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

À défaut d’être couverts par une clause expresse de la police d'assurance
étendant Le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout où partie de certains travaux, notamment:

1. L'élaboration du plan d'aménagement de La concession ;

2. la récolte du bois ;

3. La construction et l’entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4, la construction et l'entretien des infrastructures socio-économiques au
profit des communautés Locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, Le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l'égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a La faculté de renoncer au bénéfice de La concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, Le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résilié notamment

dans l’un des cas ci-après:
1. le non payement des taxes et redevances liées à l’exploitation de la
concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d’aménagement de
la concession dans les délais légaux conformément à l’article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d’acte de corruption, de dol
ou de violence dûment constaté;

5. La violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24:

Les infractions mentionnées à l'alinéa 2 de l’article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et Les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s’applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:

L'autorité concédante constate La déchéance et procède à La résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant Les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
le 23/10/2036. Le concessionnaire peut solliciter Le renouvellement du contrat
un an avant la date de son expiration. La décision de refus de renouvellement
peut faire l’objet de recours devant les juridictions compétentes.

Article 28:
À La fin de La concession, le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à la législation en vigueur.

:
Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d’expiration du présent contrat de concession.

Le concessionnaire recouvre les créances dues, règle les dettes, dresse Le solde
de ces opérations et clôture tous les comptes financiers.

Article 30:
Tout différend relatif à l'interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l’amiable.

En cas d’échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l’arbitrage prévu par les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de la concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre, en vigueur pour le
concessionnaire, à la date de sa signature.

Fait à Kinshasa en double exemplaire, le

24 OCT 2011
Pour Le concessionnaire Pour la République
Péguy LIWANGA Mata-LIWANGA José E.B. ENDUNDO
Directeur Général
Ê Ministre de l’Environnel \
and 13 Conservation de la Nature e! isme
Lo ñ I N144 /

10
À

AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 025/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l'autorité
concédante » ;

Et d’autre part,

La société d'exploitation forestière Ets MOTEMA, immatriculée au registre de
commerce sous Le numéro 44600/Kin et sous Le numéro D 87485 de l’Identification
Nationale, représentée par Monsieur Péguy LIWANGA Mata- LIWANGA, Directeur
Général, ayant son siège au numéro 08 de l'avenue Tangu, Quartier Socimat,
Kinshasa/Ngaliema, en République Démocratique du Congo, ci-après dénommée « Le
concessionnaire » ;

Article 1°:

L’alinéa 2 de l’article 7 du contrat n°025 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d’évacuation en dehors du >»
« territoire de la concession doit être soumis à une consultation avec les »

« communautés locales et/ou peuples autochtones riverains durant la préparation >
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°025 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

« Une assiette de coupe n’est ouverte à L’exploitation qu’une seule fois pendant »
«la durée de la rotation. L’exploitation peut cependant se poursuivre pour le >
« compte de l’année qui suit immédiatement. Le concessionnaire est autorisé à y »
« prélever toutes les essences forestières et de diamètres autorisés par l'arrêté »

« relatif à l'exploitation forestière et du plan d'aménagement ».

« Dans tous Les cas, une assiette annuelle de coupe est définitivement fermée

« deux ans après sa date d’ouverture ».
Article 3 :
ILest inséré un article 19bis au contrat n°025 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de la loi»
« n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l’arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour Le développement de la ‘filière bois’ et de la »
«gestion durable des forêts, ainsi qu’à l’obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, le 13/12/2011

Pour le concessionnaire Pour la République

Péguy LIWANGA Mata-LIWANGA José E.B. ENDUNDO

Ministre de l’Environnemei
Conservation de la Nat
Tourisme

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Annexe 3

Carte administrative des groupements du territoire d’Ingende

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

Secteur BOKATOLA

1 BAKALA (BAKAALA)
2 BELOKO

3 BOMBWANZA

4 BONGALE

5 ELINGA

6 LIFUMBA

Secteur DUALI

1 BOMBOMBA

2 BONGILI

3 IYONDA

4 MONKOSO (BONKOSO)
5 WANGATA

tres e,
SN

Bokatola

Vers Bikoro

Territoire de Ingende

Vers Boende/Basankusu
1%

BOLOMBA

Secteur EUNGU

1 BESOMBO
2 BOANGI
3 BOYA

4 INDJOLU 40  50Km

© Cepas - BP 5717 Kinshasa

Ansjenb3 ‘14

inozenbz 39113S1Q

ETS Superficie Sous Aménagement MOTEMA RDC
MOTEMA Septembre 2013

Annexe 4

Rapport de pré-stratification de la SSA Motema

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2014 - 2017)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Etablissements MOTEMA

Ministère de l'Environnement, Avenue Tangu, n°08
Conservation de la Nature et Tourisme Quartier Basoko (GB)
Direction Inventaire et Aménagement Forestier Commune de Ngaliema
Kinshasa

Concessions forestières
2411 et 25/11
Superficie Sous Aménagement MOTEMA

ETUDE CARTOGRAPHIQUE PRELIMINAIRE

Superficie officielle totale des 2 titres : 389 720 ha

Septembre 2013

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO - Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
Etude cartographique préliminaire ETS
Superficie Sous Aménagement MOTEMA- RDC MOTEMA

1 INTRODUCTION

Le présent document donne les résultats de la pré-stratification des deux Concessions attribuées aux
Etablissements MOTEMA. On parlera dans la suite de ce document de CF 24/11 et CF 25/11.

La stratification forestière préliminaire permet d'identifier les principaux types forestiers existants et
l'occupation actuelle du sol. Un calcul des surfaces permet de situer l'importance de chacune des
classes cartographiées.

La typologie forestière issue de ce travail de pré-stratification et l'importance de chacune des classes
cartographiées, couplée à des données d'inventaire forestier, permettra d'évaluer les volumes
pouvant être produits sur les deux titres forestiers. L'objectif de ce premier travail est de guider la
décision d'investir ou non dans l'exploitation et la gestion de l’un ou des deux titres forestiers.

2 STRATIFICATION DE LA VÉGÉTATION DES TITRES MOTEMA

La stratification a été effectuée par interprétation visuelle des images satellitales Landsat listées dans
le tableau ci-après :

Path/Row Type Parce prise Précision Utilisation
Landsat 08/01/2013 | Ortho-rectiée | Pré-stratification générale
(CR 28 1) Landsat | 30/05/2002 | Ortho-rectifiée | Évolution de l'anthropisation
7 06/02/1987 Ortho-rectifiée | Évolution de l’anthropisation
Landsat 01/04/2013 | Ortho-rectiée | Pré-stratification générale
(CRAN Landsat | 28/01/2010 | Ortho-rectifiée | Évolution de l’anthropisation
7 21/01/1987 Ortho-rectifiée | Évolution de l’anthropisation

Les limites des titres qui ont servi à l'élaboration de ce document sont issues d'une interprétation des
textes décrivant les limites dans le Contrat de concession.

La superficie totale des titres, calculée sur le SIG (projection UTM 345, ellipsoïde WGS 84), est alors
de 179 943 ha pour la CF 24/11 et 209 620 ha pour la CF 25/11, soit une superficie totale de
388 564 ha contre 389 720 ha selon les titres officiels.

Le tracé actuel de la Concession 25/11 est incertain, car il suit principalement la limite de la Province
de l’'Equateur et la limite du Territoire Ingende qui n'ont pu être identifiées clairement sur aucune
carte.

Une première stratification de la végétation de ces titres a été réalisée par FRM avec les images
satellitales les plus récentes. Les images plus anciennes ont servi à évaluer la vitesse d’anthropisation
du milieu, en comparant l'étendue des zones anthropisées à différentes dates.

Septembre 2013 Page 2

Etude cartographique préliminaire ETS
Superficie Sous Aménagement MOTEMA- RDC MOTEMA

La digitalisation s'est faite à l'écran, à l’aide du logiciel ArcGis version 9.3. De façon à rester
homogène sur l’ensemble des titres, il a été décidé de travailler à l'échelle 1 : 50 000". La taille
minimale des polygones ainsi identifiés est de 50 ha pour les zones forestières.

La pré-stratification a permis de distinguer :

Les surfaces productives en termes d’exploitation forestière, d'une part, classées comme suit :
+ __Les forêts de terre ferme ;

+ Les forêts de terre ferme dégradées.

Les surfaces non productives en termes d'exploitation forestière, classées comme suit, d'autre
part :

+ Les zones marécageuses et/ou inondées des principaux cours d’eau ;

+ Les zones d'activité humaine qui comprennent les zones d'habitat, les zones agricoles et les
défrichements récents identifiés par analyse diachronique des images ;

+ __Les surfaces d'eaux libres.

On trouvera ci-après le tableau récapitulatif des surfaces calculées par SIG (projection UTM 34S,
ellipsoïde WGS 84) par types interprétés :

Surface |, Surace |) Surace |,
Types d'occupation du sol 24111 la CE 2511 là CE SSA tot 1
ha) ° ha) ° ha) ve
Superficie totale 178 943 209 620 388 564

Forêt utile (estimation brute 66 650 37% 72 643 35% 139 293 36%

provisoire)
dont Forêt de terre ferme 47 564| 27% 53 475| 26% 101 039| 26%
Forêt de terre ferme dégradée 19 086| 11% 19168| 9% 38 254 10%
Forêt non-utile 112 294 63% 136 977 65% 249 271 64%

dont Zones marécageuses 100 181| 56% 127 321| 61% 227 502 59%

Zones anthropisées 11 897| 7% 9090! 4% 20 987 5%

Eaux libres 215| 0% 566| 0% 781 0%

Les cartes de pré-stratification au 1 :300 000°"® pour la CF 24/11 et au 1 :250 000*"® données en
Annexe 1 présentent la répartition spatiale des différents types d'occupation du sol interprétés sur les
titres.

De plus, toutes les routes ainsi que les cours d'eau visibles sur les images satellitales ont été
digitalisés.

Septembre 2013 Page 3

Etude cartographique préliminaire ETS
Superficie Sous Aménagement MOTEMA- RDC MOTEMA

ANNEXE

Carte de pré-stratification de l'occupation du sol en 2013

Septembre 2013 Page 4

© | COTREFOR République Démocratique du Congo D | FORET
() RESSOURCES
LEEZ) MANAGEMENT

Pré-stratification de la Concession 25/11

340 000

Bolondo

-100 000

-120 000

Pré-stratification
| | Foret de terre ferme
ER Foret de terre ferme dégradée

Forêt marécageuse

HE Eux libres
nn Zone anthopisée en 2013
C2 Limite des Concessions

Réseau routier existant

-140 000
-140 000

Rèseau hydrographique

Carte au 1:250 000e
FRM, septembre 2013 e

-160 000
00

340 000
Ets

MOTEMA

9 960 000

9 940 000

9 920 000

9 900 000

tt

République Démocratique du Congo

SSA MOTEMA

340 000

Pré-stratification de la Concession 24/11

360 000

1 FORET
1) rissourcrs
2, MANAGEMENT

<<

l

h
Pré-stratification

| | Foret de terre ferme

| | Foret de terre ferme dégradée

Forêt marécageuse

Bolondo.
<

| | Eaux libres

L | Zone anthopisée en 2013

C2 Limite des Concessions

Réseau routier existant

Rèseau hydrographique

Û
340 000

Carte au 1:300 000e

FRM, septembre 2013

360 000

9 960 000

9 940 000

9 920 000

9 900 000
